    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 1 of 90


                                                                        APPEAL,CONSOL
                            U.S. District Court
                 District of Columbia (Washington, DC)
           CIVIL DOCKET FOR CASE #: 1:19−mc−00145−TSC
                             Internal Use Only

IN THE MATTER OF THE FEDERAL BUREAU OF           Date Filed: 08/20/2019
PRISONS' EXECUTION PROTOCOL CASES                Jury Demand: None
Assigned to: Judge Tanya S. Chutkan              Nature of Suit: 550 Prisoner Petition: Civil
Member cases:                                    Rights (Other)
   1:19−cv−03520−TSC                             Jurisdiction: U.S. Government Defendant
   1:20−cv−00474−TSC
   1:20−cv−00557−TSC
   1:20−cv−01693−TSC
   1:20−cv−02481−TSC
 Cases: 1:05−cv−02337−TSC
        1:07−cv−02145−TSC
        1:12−cv−00782−TSC
        1:13−cv−00938−TSC
        1:20−cv−00557−TSC
        1:19−cv−03570−TSC
        1:19−cv−03611−TSC
        1:20−cv−01693−TSC
        1:20−cv−00474−TSC
        1:19−cv−03214−TSC
        1:20−cv−02481−TSC
Case in other court: USCA, 19−05322
                     USCA, 20−05199
                     USCA, 20−05206
                     USCA, 20−05210
                     USCA, 20−05252
                     USCA, 20−05260
Cause: 42:1981 Civil Rights
In Re
IN THE MATTER OF THE              represented by Jean Lin
FEDERAL BUREAU OF PRISONS'                       U.S. DEPARTMENT OF JUSTICE
EXECUTION PROTOCOL CASES                         Civil Division, Federal Programs Branch
                                                 1100 L Street, NW
                                                 Room 11532
                                                 Washington, DC 20005
                                                 (202) 514−3716
                                                 Fax: (202) 616−8470
                                                 Email: jean.lin@usdoj.gov
                                                 LEAD ATTORNEY


                                                                                                1
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 2 of 90


                                                  ATTORNEY TO BE NOTICED

Plaintiff
JAMES H. ROANE, JR.,                represented by Joshua Christopher Toll
(05cv2337)                                         KING & SPALDING, LLP
                                                   1700 Pennsylvania Avenue, NW
                                                   Suite 200
                                                   Washington, DC 20002
                                                   (202) 737−8616
                                                   Email: jtoll@kslaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Paul F. Enzinna
                                                  ELLERMAN ENZINNA PLLC
                                                  1050 30th Street NW
                                                  Washington, DC 20007
                                                  (202) 753−5553
                                                  Fax: (617) 289−0512
                                                  Email: penzinna@ellermanenzinna.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Plaintiff
RICHARD TIPTON                      represented by Brandon David Almond
(05cv2337)                                         TROUTMAN SANDERS LLP
                                                   401 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20004
                                                   (202) 274−2864
                                                   Fax: (202) 274−2994
                                                   Email: brandon.almond@troutmansanders.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Charles Anthony Zdebski
                                                  ECKERT SEAMANS CHERIN &
                                                  MELLOTT, LLC
                                                  Telecommunications Law
                                                  1717 Pennsylvania Avenue, N.W.
                                                  12th Floor
                                                  Washington, DC 20005
                                                  (202) 659−6605
                                                  Fax: (202) 659−6699
                                                  Email: czdebski@eckertseamans.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY


                                                                                          2
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 3 of 90


                                                 ATTORNEY TO BE NOTICED

                                                 Gerald Wesley King , Jr.
                                                 FEDERAL DEFENDER PROGRAM,
                                                 INC.
                                                 101 Marietta Street, NW
                                                 Suite 1500
                                                 Atlanta, GA 30303
                                                 404−688−7530
                                                 Email: gerald_king@fd.org
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

Plaintiff
CORY JOHNSON                        represented by Charles Frederick Walker
(05cv2337)                                         SKADDEN, ARPS, SLATE, MEAGHER
                                                   & FLOM LLP
                                                   1440 New York Avenue, NW
                                                   Washington, DC 20005
                                                   (202) 371−7000
                                                   Email: Charles.Walker@skadden.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                 Charles Anthony Zdebski
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Donald P. Salzman
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7983
                                                 Fax: (202) 661−9063
                                                 Email: Donald.salzman@skadden.com
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Joshua Christopher Toll
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

                                                 Steven M Albertson
                                                 SKADDEN, ARPS, SLATE, MEAGHER
                                                 & FLOM LLP
                                                 1440 New York Avenue, NW
                                                 Washington, DC 20005
                                                 (202) 371−7112
                                                 Email: Steven.Albertson@skadden.com

                                                                                       3
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 4 of 90


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Alex Drylewski
                                                SKADDEN, ARPS, SLATE, MEAGHER
                                                & FLOM LLP
                                                One Manhattan West
                                                New York, NY 10001−8602
                                                (212) 735−2129
                                                Fax: (917) 777−2129
                                                Email: alexander.drylewski@skadden.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
JULIUS ROBINSON                     represented by Celeste Bacchi
07−cv−02145−TSC                                    OFFICE OF THE PUBLIC DEFENDER
                                                   321 East 2nd Street
                                                   Los Angeles, CA 90012
                                                   213−894−1887
                                                   Fax: 213−894−0081
                                                   Email: celeste_bacchi@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Craig Anthony Harbaugh
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−7865
                                                Fax: (213) 894−0310
                                                Email: craig_harbaugh@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Jonathan Charles Aminoff
                                                FEDERAL PUBLIC DEFENDER,
                                                CENTRAL DISTRICT OF CALIFORNIA
                                                321 East Second Street
                                                Los Angeles, CA 90012
                                                (213) 894−5374
                                                Fax: (213) 894−0310
                                                Email: jonathan_aminoff@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
ALFRED BOURGEOIS                    represented by Alexander Louis Kursman
12−cv−00782−TSC                                    OFFICE OF THE FEDERAL
                                                   COMMUNITY DEFENDER/EDPA


                                                                                         4
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 5 of 90


                                                601 Walnut Street
                                                Suite 545 West
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Email: alex_kursman@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Billy H. Nolas
                                                FEDERAL COMMUNITY DEFENDER
                                                OFFICE FOR THE EDPA
                                                601 Walnut Street
                                                Suite 545W
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Fax: (215) 928−0826
                                                Email: billy_nolas@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Plaintiff
CHADRICK EVAN FULKS                 represented by Alan Burch
13cv938                                            U.S. ATTORNEY'S OFFICE FOR THE
                                                   DISTRICT OF COLUMBIA
                                                   555 Fourth Street, NW
                                                   Washington, DC 20530
                                                   (202) 252−2550
                                                   Email: alan.burch@usdoj.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Amy Gershenfeld Donnella
                                                FEDERAL COMMUNITY DEFENDER
                                                OFFICE FOR THE EDPA
                                                601 Walnut Street
                                                Suite 545W
                                                Philadelphia, PA 19106
                                                (215) 928−0520
                                                Email: amy_donnella@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Billy H. Nolas
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Bradley P. Humphreys
                                                U.S. DEPARTMENT OF JUSTICE
                                                Civil Division, Federal Programs Branch
                                                1100 L Street, NW
                                                Washington, DC 20005

                                                                                          5
Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 6 of 90


                                          (202) 305−0878
                                          Fax: (202) 639−6066
                                          Email: bradley.humphreys@usdoj.gov
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Cristen Cori Handley
                                          U.S. DEPARTMENT OF JUSTICE
                                          Civil Division, Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          202−305−2677
                                          Email: Cristen.Handley@usdoj.gov
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Jean Lin
                                          (See above for address)
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Johnny Hillary Walker , III
                                          U.S. ATTORNEY'S OFFICE FOR THE
                                          DISTRICT OF COLUMBIA
                                          555 4th Street NW
                                          Washington, DC 20530
                                          202−815−8708
                                          Email: johnny.walker@usdoj.gov
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Jonathan D. Kossak
                                          U.S. DEPARTMENT OF JUSTICE
                                          Federal Programs Branch
                                          1100 L Street, NW
                                          Washington, DC 20005
                                          (202) 305−0612
                                          Email: jonathan.kossak@usdoj.gov
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Joseph William Luby
                                          FEDERAL PUBLIC DEFENDER/EDPA
                                          601 Walnut Street
                                          Suite 545 West
                                          Philadelphia, PA 19106
                                          (215) 928−0520
                                          Email: joseph_luby@fd.org
                                          LEAD ATTORNEY
                                          ATTORNEY TO BE NOTICED

                                          Paul R. Perkins


                                                                                    6
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 7 of 90


                                                  U.S. DEPARTMENT OF JUSTICE
                                                  Civil Division
                                                  950 Pennsylvania Ave, NW
                                                  Washington, DC 20530
                                                  202−514−5090
                                                  Email: paul.r.perkins@usdoj.gov
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Shawn Nolan
                                                  FEDERAL COMMUNITY DEFENDER
                                                  OFFICE, EASTERN DISTRICT OF
                                                  PENN
                                                  601 Walnut Street
                                                  Suite 545 W
                                                  Philadelphia, PA 19107
                                                  (215) 928−0528
                                                  Fax: (215) 928−0826
                                                  Email: Shawn_Nolan@fd.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Ethan Price Davis
                                                  U.S. DEPARTMENT OF JUSTICE
                                                  950 Pennsylvania Ave. NW
                                                  Washington, DC 20530
                                                  (202) 616−4171
                                                  Email: Ethan.davis@usdoj.gov
                                                  TERMINATED: 07/03/2020

Plaintiff
DANIEL LEWIS LEE                    represented by David S. Victorson
                                                   HOGAN LOVELLS US LLP
                                                   555 Thirteenth Street, NW
                                                   Washington, DC 20004
                                                   (202) 637−2061
                                                   Email: david.victorson@hoganlovells.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Danielle Desaulniers Stempel
                                                  555 13th ST NW
                                                  Washington, DC 20004
                                                  202−804−7798
                                                  Email: danielle.stempel@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Elizabeth Hagerty
                                                  U.S. ATTORNEY'S OFFICE
                                                  1801 California Street
                                                  Suite 1600

                                                                                             7
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 8 of 90


                                                  Denver, CO 80202
                                                  303−454−0101
                                                  Fax: 303−454−0411
                                                  Email: elizabeth.hagerty@usdoj.gov
                                                  TERMINATED: 01/02/2020

                                                  John D. Beck
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Pieter Van Tol
                                                  HOGAN LOVELLS US LLP
                                                  390 Madison Ave
                                                  New York, NY 10017
                                                  (212) 918−3000
                                                  Fax: (212) 918−3100
                                                  Email: pieter.vantol@hoganlovells.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

Plaintiff
WESLEY IRA PURKEY                   represented by Andres C. Salinas
                                                   WILMER CUTLER HALE AND DORR
                                                   LLP
                                                   1875 Pennsylvania Avenue NW
                                                   Washington, DC 20006
                                                   202−663−6289
                                                   Email: andres.salinas@wilmerhale.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Alan E. Schoenfeld
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR, LLP
                                                  250 Greenwich Street
                                                  7 World Trade Center
                                                  New York, NY 10007
                                                  (212) 937−7294
                                                  Fax: (212) 230−8888
                                                  Email: alan.schoenfeld@wilmerhale.com
                                                  PRO HAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  Arin Hillary Smith
                                                  WILMER CUTLER PICKERING HALE
                                                  & DORR LLP
                                                  1875 Pennsylvania Avenue NW

                                                                                          8
      Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 9 of 90


                                                Washington, DC 20006
                                                202−663−6959
                                                Email: arin.smith@wilmerhale.com
                                                TERMINATED: 03/03/2020

                                                Ryan M. Chabot
                                                WILMER CUTLER PICKERING HALE
                                                & DORR LLP
                                                250 Greenwich Street
                                                New York, NY 10007
                                                (212) 295−6513
                                                Fax: (212) 230−8888
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

Plaintiff
NORRIS G. HOLDER, JR.               represented by Scott Wilson Braden
19−cv−03520−TSC                                    FEDERAL PUBLIC DEFENDER
                                                   EASTERN DISTRICT OF ARKANSAS
                                                   Capital Habeas Unit
                                                   1401 West Capitol Street
                                                   1401 West Capital
                                                   Suite 490
                                                   Little Rock, AR 72201
                                                   501−324−6114
                                                   Fax: 501−324−5630
                                                   Email: scott_braden@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Andrew Moshos
                                                MORRIS NICHOLS ARSHT &
                                                TUNNELL LLP
                                                1201 North Market Street
                                                P.O. Box 1347
                                                Wilmington, DE 19899−1347
                                                302−351−9197
                                                Fax: 302−425−3011
                                                Email: amoshos@mnat.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Jeffrey Lyons
                                                MORRIS NICHOLS ARSHT &
                                                TUNNELL LLP
                                                1201 North Market Street
                                                P.O. Box 1347
                                                Wilmington, DE 19899−1347
                                                302−351−9390
                                                Fax: 302−498−6236
                                                Email: jlyons@mnat.com
                                                TERMINATED: 03/27/2020

                                                                                   9
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 10 of 90


                                                PRO HAC VICE

                                                Jennifer Ying
                                                MORRIS NICHOLS ARSHT &
                                                TUNNELL LLP
                                                1201 North Market Street, P.O. Box 1347
                                                Wilmington, DE 19899−1347
                                                302−351−9243
                                                Fax: 302−225−2570
                                                Email: jying@mnat.com
                                                PRO HAC VICE
                                                ATTORNEY TO BE NOTICED

                                                Stephen J. Kraftschik
                                                POLSINELLI PC
                                                222 Delaware Avenue
                                                Suite 1101
                                                Wilmington, DE 19801
                                                302−252−0926
                                                Email: skraftschik@polsinelli.com
                                                TERMINATED: 02/14/2020
                                                PRO HAC VICE

Plaintiff
KEITH NELSON                        represented by Dale Andrew Baich
20−cv−557                                          OFFICE OF THE FEDERAL PUBLIC
                                                   DEFENDER
                                                   850 West Adams St.
                                                   Suite 201
                                                   Phoenix, AZ 85007
                                                   602−382−2816
                                                   Email: Dale_Baich@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Jennifer M. Moreno
                                                OFFICE OF THE PUBLIC FEDERAL
                                                DEFENDER, DISTICT OF ARIZONA
                                                850 West Adams Street
                                                Suite 201
                                                Phoenix, AZ 85007−2730
                                                602−382−2718
                                                Fax: 602−889−3960
                                                Email: jennifer_moreno@fd.org
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Brian J O'Sullivan
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4056

                                                                                          10
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 11 of 90


                                                Fax: 212−223−4134
                                                Email: bosullivan@crowell.com
                                                TERMINATED: 09/11/2020

                                                Kathryn Louise Clune
                                                CROWELL & MORING, LLP
                                                1001 Pennsylvania Avenue, NW
                                                Washington, DC 20004
                                                (202) 624−2500
                                                Fax: (202) 628−5116
                                                Email: kclune@crowell.com
                                                TERMINATED: 09/11/2020

                                                Michael Robles
                                                CROWELL & MORING LLP
                                                590 Madison Avenue
                                                New York, NY 10022
                                                212−803−4035
                                                Email: mrobles@crowell.com
                                                TERMINATED: 09/11/2020
                                                PRO HAC VICE

Plaintiff
BRANDON BERNARD                     represented by Ginger Dawn Anders
20−cv−00474                                        MUNGER, TOLLES & OLSON LLP
                                                   601 Massachusetts Avenue, NW
                                                   Suite 500e
                                                   Washington, DC 20001−5369
                                                   202−220−1107
                                                   Fax: 213−683−5112
                                                   Email: ginger.anders@mto.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Brendan B. Gants
                                                MUNGER, TOLLES & OLSON LLP
                                                601 Massachusetts Avenue, NW
                                                Suite 500e
                                                Washington, DC 20001−5369
                                                202−220−1121
                                                Fax: 202−220−2300
                                                Email: brendan.gants@mto.com
                                                ATTORNEY TO BE NOTICED

                                                Jonathan S. Meltzer
                                                MUNGER, TOLLES & OLSON LLP
                                                601 Massachusetts Avenue, NW
                                                Suite 500e
                                                Washington, DC 20001−5369
                                                202−220−1105
                                                Email: Jonathan.Meltzer@mto.com
                                                ATTORNEY TO BE NOTICED

                                                                                  11
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 12 of 90



Plaintiff
KEITH NELSON                        represented by Dale Andrew Baich
20−cv−557 TSC                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Harry P. Cohen
                                                  CROWELL & MORING LLP
                                                  590 Madison Avenue
                                                  New York, NY 10022
                                                  212−803−4044
                                                  Fax: 212−223−4134
                                                  Email: hcohen@crowell.com
                                                  TERMINATED: 09/11/2020
                                                  PRO HAC VICE

                                                  James K. Stronski
                                                  CROWELL & MORING LLP
                                                  590 Madison Avenue
                                                  New York, NY 10022
                                                  212−895−4217
                                                  Fax: 212−223−4134
                                                  Email: jstronski@crowell.com
                                                  TERMINATED: 09/11/2020
                                                  PRO HAC VICE

                                                  Kathryn Louise Clune
                                                  (See above for address)
                                                  TERMINATED: 09/11/2020

Plaintiff
CHRISTOPHER ANDRE VIALVA            represented by Michael F. Williams
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave., NW
                                                   Washington, DC 20004
                                                   (202) 389−5123
                                                   Fax: (202) 389−5200
                                                   Email: michael.williams@kirkland.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Susan M. Otto
                                                  FEDERAL PUBLIC DEFENDER
                                                  ORGANIZATION
                                                  215 Dean A. McGee Avenue
                                                  Suite 109
                                                  Oklahoma City, OK 73102
                                                  405−609−5930
                                                  Fax: 405−609−5932
                                                  Email: susan_otto@fd.org
                                                  LEAD ATTORNEY

                                                                                          12
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 13 of 90


                                                  ATTORNEY TO BE NOTICED

Plaintiff
WILLIAM EMMETT LECROY               represented by Gregory Stuart Smith
45795−019                                          LAW OFFICES OF GREGORY S. SMITH
USP TERRE HAUTE                                    913 East Capitol Street, SE
4700 BUREAU ROAD SOUTH                             Washington, DC 20003
P.O. BOX 33                                        (202) 460−3381
TERRE HAUTE, IN 47808                              Fax: (877) 809−9113
                                                   Email: gregsmithlaw@verizon.net
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
BRUCE WEBSTER                       represented by Evan D. Miller
(05cv2337)                                         VINSON & ELKINS LLP
                                                   2200 Pennsylvania Avenue, NW
                                                   Suite 500 West
                                                   Washington, DC 20037
                                                   (202) 639−6605
                                                   Email: emiller@velaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Kathryn B. Codd
                                                  VINSON & ELKINS, L.L.P.
                                                  2200 Pennsylvania Avenue, NW
                                                  Suite 500−West
                                                  Washington, DC 20037
                                                  (202) 639−6536
                                                  Fax: (202) 639−8936
                                                  Email: kcodd@velaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Eric Hernandez
                                                  GREENBERG TRAURIG, P.A.
                                                  333 SE 2nd Avenue
                                                  Suite 4400
                                                  Miami, FL 33131
                                                  305−579−0570
                                                  Fax: 305−961−5727
                                                  Email: hernandezeric@gtlaw.com
                                                  TERMINATED: 02/27/2020

                                                                                   13
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 14 of 90




                                                Jeanne Vosberg Sourgens
                                                VINSON & ELKINS L.L.P
                                                The Willard Office Building
                                                1455 Pennsylvania Avenue, NW
                                                Suite 600
                                                Washington, DC 20004
                                                (202) 639−6633
                                                Fax: (202) 639−6604
                                                ATTORNEY TO BE NOTICED

                                                Robert E. Waters
                                                KING & SPALDING, LLP
                                                1700 Pennsylvania Avenue, NW
                                                Suite 200
                                                Washington, DC 20006
                                                (202) 737−0500
                                                Email: rwaters@velaw.com
                                                ATTORNEY TO BE NOTICED

                                                William E. Lawler , III
                                                VINSON & ELKINS LLP
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West
                                                Washington, DC 20037
                                                202−639−6676
                                                Email: wlawler@velaw.com
                                                ATTORNEY TO BE NOTICED

                                                Yousri H. Omar
                                                VINSON & ELKINS LLP
                                                2200 Pennsylvania Avenue, NW
                                                Suite 500 West
                                                Washington, DC 20037
                                                (202) 639−6500
                                                Email: yomar@velaw.com
                                                ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ANTHONY BATTLE                      represented by Joshua Christopher Toll
(05cv2337)                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Margaret O'Donnell
                                                P.O. Box 4815
                                                Frankfort, KY 40604−4815
                                                (502) 320−1837
                                                Fax: (502) 227−4669
                                                Email: mod@dcr.net
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                                               14
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 15 of 90




                                                  Abigail Bortnick
                                                  KING & SPALDING LLP
                                                  1700 Pennsylvania Avenue, NW
                                                  Washington, DC 20006
                                                  (202) 626−5502
                                                  Fax: (202) 626−3737
                                                  Email: abortnick@kslaw.com
                                                  ATTORNEY TO BE NOTICED

                                                  William E. Hoffmann , Jr.
                                                  KING & SPALDING, LLP
                                                  1180 Peachtree Street, NE
                                                  Atlanta, GA 30309
                                                  (404) 572−3383
                                                  Fax: (404) 572−5136
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
ORLANDO HALL                        represented by Amy J. Lentz
(05cv2337)                                         STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   (202) 429−1320
                                                   Email: alentz@steptoe.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Joshua Christopher Toll
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Mark Joseph Hulkower
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036−1795
                                                  (202) 429−6221
                                                  Email: mhulkower@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew John Herrington
                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036−1795
                                                  (202) 429−8164
                                                  Email: mherrington@steptoe.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Robert A. Ayers

                                                                                   15
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 16 of 90


                                                  STEPTOE & JOHNSON LLP
                                                  1330 Connecticut Avenue, NW
                                                  Washington, DC 20036
                                                  (202) 429−6401
                                                  Email: rayers@steptoe.com
                                                  ATTORNEY TO BE NOTICED

Intervenor Plaintiff
DUSTIN LEE HONKEN                   represented by Amelia J. Schmidt
                                                   KAISER DILLON, PLLC
                                                   1099 14th Street
                                                   Suite 800 West
                                                   Washington, DC 20005
                                                   202−869−1301
                                                   Email: aschmidt@KaiserDillon.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Jonathan Jeffress
                                                  KAISER DILLON, PLLC
                                                  1099 14th Street
                                                  Suite 800 West
                                                  Washington, DC 20005
                                                  (202) 640−4430
                                                  Fax: (202) 280−1034
                                                  Email: jjeffress@kaiserdillon.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Shawn Nolan
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED


V.
Defendant
KAREN TANDY                         represented by Alan Burch
Administrator, Drug Enforcement                    (See above for address)
Administration (05cv2337)                          LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Bradley P. Humphreys
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Cristen Cori Handley
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                      16
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 17 of 90




                                                      Denise M. Clark
                                                      U.S. ATTORNEY'S OFFICE FOR THE
                                                      DISTRICT OF COLUMBIA
                                                      555 Fourth Street, NW
                                                      Washington, DC 20530
                                                      (202) 252−6605
                                                      Fax: (202) 252−2599
                                                      Email: denise.clark@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jean Lin
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Johnny Hillary Walker , III
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Jonathan D. Kossak
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Paul R. Perkins
                                                      (See above for address)
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Peter S. Smith
                                                      UNITED STATES ATTORNEY'S
                                                      OFFICE
                                                      Appellate Division
                                                      555 4th Street, NW
                                                      Eighth Floor
                                                      Washington, DC 20530−0001
                                                      (202) 252−6769
                                                      Fax: (202) 514−8779
                                                      Email: peter.smith@usdoj.gov
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Ethan Price Davis
                                                      (See above for address)
                                                      TERMINATED: 07/03/2020

Defendant
HARLEY G. LAPPIN                       represented by Alan Burch
Director, Federal Bureau of Prisons;                  (See above for address)

                                                                                       17
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 18 of 90


05cv2337;07cv02145                                 LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Bradley P. Humphreys
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Denise M. Clark
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jean Lin
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Jonathan D. Kossak
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Ethan Price Davis
                                                   (See above for address)
                                                   TERMINATED: 07/03/2020

Defendant
NEWTON E. KENDIG, II                   represented by Alan Burch
Medical Director, Health Services                     (See above for address)
Division, Federal Bureau of Prisons;                  LEAD ATTORNEY
05cv2337;12cv782 ;13cv938                             ATTORNEY TO BE NOTICED

                                                   Bradley P. Humphreys
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                 18
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 19 of 90




                                              Cristen Cori Handley
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Denise M. Clark
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jean Lin
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Johnny Hillary Walker , III
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Jonathan D. Kossak
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Paul R. Perkins
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Peter S. Smith
                                              (See above for address)
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Robert J. Erickson
                                              U. S. DEPARTMENT OF JUSTICE
                                              950 Pennsylvania Avenue, NW
                                              Room 1515
                                              Washington, DC 20530
                                              (202) 514−2841
                                              Fax: (202) 305−2121
                                              Email: robert.erickson@usdoj.gov
                                              LEAD ATTORNEY
                                              ATTORNEY TO BE NOTICED

                                              Ethan Price Davis
                                              (See above for address)
                                              TERMINATED: 07/03/2020

Defendant


                                                                                 19
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 20 of 90


MARK BEZY                               represented by Alan Burch
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337)                                             LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Bradley P. Humphreys
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Denise M. Clark
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Johnny Hillary Walker , III
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Paul R. Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Peter S. Smith
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Robert J. Erickson
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)


                                                                                  20
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 21 of 90


                                                         TERMINATED: 07/03/2020

Defendant
JOHN DOES                                 represented by Alan Burch
I−V, Individually and in their official                  (See above for address)
capacities 05cv2337; 12cv00782 I−X                       LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Bradley P. Humphreys
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Cristen Cori Handley
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Denise M. Clark
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Jean Lin
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Johnny Hillary Walker , III
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Jonathan D. Kossak
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Paul R. Perkins
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Ethan Price Davis
                                                         (See above for address)
                                                         TERMINATED: 07/03/2020

Defendant
THOMAS WEBSTER                            represented by Alan Burch
M.D.− Clinical Director;                                 (See above for address)
05cv2337;12cv782; 13cv938                                LEAD ATTORNEY


                                                                                       21
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 22 of 90


                                                        ATTORNEY TO BE NOTICED

                                                        Bradley P. Humphreys
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Cristen Cori Handley
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Denise M. Clark
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jean Lin
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Johnny Hillary Walker , III
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Jonathan D. Kossak
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Paul R. Perkins
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                        Ethan Price Davis
                                                        (See above for address)
                                                        TERMINATED: 07/03/2020

Defendant
ERIC H. HOLDER, JR.                         represented by Alan Burch
Attorney General for the United States of                  (See above for address)
America; 05cv2337; 12cv782;13cv938                         LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

                                                        Bradley P. Humphreys
                                                        (See above for address)
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED


                                                                                      22
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 23 of 90


                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul F. Enzinna
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
MICHAEL B. MUKASEY                 represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)

                                                                             23
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 24 of 90


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
KAREN TANDY                        represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                             24
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 25 of 90




                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
ALAN R. DOERHOFF                   represented by Alan Burch
07−cv−02145−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III

                                                                             25
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 26 of 90


                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Paul R. Perkins
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Ethan Price Davis
                                                       (See above for address)
                                                       TERMINATED: 07/03/2020

Defendant
JOHN DOES                                  represented by Alan Burch
I−IV, Individually and in their official                  (See above for address)
capacities; 07−cv−02145−TSC                               LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                       Bradley P. Humphreys
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Cristen Cori Handley
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Denise M. Clark
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jean Lin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Johnny Hillary Walker , III
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Jonathan D. Kossak
                                                       (See above for address)
                                                       LEAD ATTORNEY

                                                                                     26
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 27 of 90


                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
MICHELE LEONHART                   represented by Alan Burch
07−cv−02145; 12cv782; 13cv938                     (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED


                                                                             27
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 28 of 90


                                                    Ethan Price Davis
                                                    (See above for address)
                                                    TERMINATED: 07/03/2020

Defendant
CHARLES E. SAMUELS, JR.            represented by Alan Burch
07−cv−02145; 12−cv−00782                          (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                    Bradley P. Humphreys
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Cristen Cori Handley
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Denise M. Clark
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jean Lin
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Johnny Hillary Walker , III
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Jonathan D. Kossak
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Paul R. Perkins
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Ethan Price Davis
                                                    (See above for address)
                                                    TERMINATED: 07/03/2020

Defendant
                                   represented by


                                                                                  28
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 29 of 90


JOHN F. CARAWAY                                Alan Burch
07cv2145; 13cv938                              (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
UNITED STATES DEPARTMENT           represented by Alan Burch
OF JUSTICE                                        (See above for address)
12cv782; 13cv938                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)

                                                                             29
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 30 of 90


                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
PAUL LAIRD                         represented by Alan Burch
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                             30
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 31 of 90




                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
KERRY J. FORESTAL                  represented by Alan Burch
12cv782;13cv938                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin

                                                                             31
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 32 of 90


                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
CHARLES L. LOCKETT                 represented by Alan Burch
12−cv−00782                                       (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Denise M. Clark
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Jean Lin
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY

                                                                             32
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 33 of 90


                                               ATTORNEY TO BE NOTICED

                                               Jonathan D. Kossak
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Ethan Price Davis
                                               (See above for address)
                                               TERMINATED: 07/03/2020

Defendant
WILLIAM P. BARR                    represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott A.C. Meisler
                                               U.S. DEPARTMENT OF JUSTICE
                                               950 Pennsylvania Ave NW
                                               Ste 1264
                                               Washington, DC 20530
                                               202−307−3803
                                               Email: scott.meisler@usdoj.gov
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED


                                                                                33
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 34 of 90



Defendant
JEFFREY E. KRUEGER                 represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott A.C. Meisler
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
JOSEPH MCCLAIN                     represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                                                             34
    Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 35 of 90




                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
RADM CHRIS A. BINA                 represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Johnny Hillary Walker , III
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Paul R. Perkins
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Scott A.C. Meisler
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

Defendant
T. J. WATSON                       represented by Alan Burch
19−cv−03214−TSC                                   (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                               Bradley P. Humphreys
                                               (See above for address)
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Cristen Cori Handley
                                               (See above for address)
                                               LEAD ATTORNEY


                                                                             35
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 36 of 90


                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Paul R. Perkins
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Scott A.C. Meisler
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
UTTAM DHILLON                          represented by Bradley P. Humphreys
19cv3520; Acting Administrator, U.S.                  (See above for address)
Drug Enforcement Administration                       LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Defendant
NICOLE ENGLISH                         represented by Alan Burch
19cv3520; Acting Assistant Director,                  (See above for address)
Health Services, Federal Bureau of                    LEAD ATTORNEY
Prisons                                               ATTORNEY TO BE NOTICED

                                                   Bradley P. Humphreys
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Cristen Cori Handley
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Johnny Hillary Walker , III
                                                   (See above for address)


                                                                                 36
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 37 of 90


                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Defendant
U.S. Dep't of Justice                   represented by Jean Lin
950 Pennsylvanis Ave., N.W.                            (See above for address)
Washington, DC 20530                                   LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED


V.
Debtor−in−Possess
WILLIAM E. WILSON                       represented by Scott A.C. Meisler
M.D.,; 19−cv−03214−TSC                                 (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
RICHARD VEACH                           represented by Denise M. Clark
Warden, U.S. Penitentiary Terre Haute                  (See above for address)
(05cv2337); 07cv02145                                  LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

Intervenor
JEFFREY PAUL                            represented by Gary E. Proctor
(05cv2337)                                             LAW OFFICES OF GARY E. PROCTOR,
                                                       LLC
                                                       8 E. Mulberry Street
                                                       Baltimore, MD 21202
                                                       (410) 444−1500
                                                       Fax: (443) 836−9162
                                                       Email: garyeproctor@gmail.com
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                    Shawn Nolan
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                    Robert L. McGlasson
                                                    MCGLASSON & ASSOCIATES, PC
                                                    1024 Clairemont Avenue
                                                    Decatur, GA 30030
                                                    (404) 314−7664
                                                    Fax: (404) 879−0005
                                                    Email: rlmcglasson@comcast.net


                                                                                         37
     Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 38 of 90


                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

                                                             Sean D. O'Brien
                                                             PUBLIC INTEREST LITIGATION
                                                             CLINIC
                                                             6155 Oak
                                                             Suite C
                                                             Kansas City, MO 64113
                                                             (816) 363−2795
                                                             Fax: (816) 363−2799
                                                             Email: dplc@dplclinic.com
                                                             PRO HAC VICE
                                                             ATTORNEY TO BE NOTICED

Intervenor
DUSTIN HIGGS                                represented by Shawn Nolan
(05cv2337)                                                 (See above for address)
                                                           ATTORNEY TO BE NOTICED


 Date Filed   #    Page Docket Text
 08/15/2019             Minute Entry: Status Conference held on 8/15/2019 before Judge Tanya S.
                        Chutkan: Parties will adhere to the following schedule: Defendants shall file
                        the administrative record on or before August 30, 2019; Plaintiffs shall
                        complete the necessary 30(b)(6) depositions on or before February 28, 2020;
                        and Plaintiffs shall file an amended complaint on or before March 31, 2020.
                        Order forthcoming regarding consolidation of 05−2337; 07−2145; 12−782;
                        and 13−958. (Court Reporter Bryan Wayne) (tb) Modified on 8/19/2019
                        (lctsc1). (Entered: 08/16/2019)− (Entry originally filed in 05cv2337 on
                        08/15/19.) (Entered: 08/29/2019)
 08/20/2019    1        ORDER: Upon consideration of the parties consent motions and the
                        representations made by the parties at the August 15, 2019 status conference,
                        the court hereby consolidates the four mention cases in the case caption of this
                        order, pursuant to Federal Rule of Civil Procedure 42(a). It is therefore
                        ORDERED that the following cases are to be consolidated into A Master Case
                        File established for the lead case, 05−cv−2337 (TSC), as well as 07−cv−2145
                        (TSC), 12−cv−0782 (TSC), and 13−cv−0938 (TSC). All filings shall be made
                        solely in the Master Case. SEE ORDER FOR DETAILS. Signed by Judge
                        Tanya S. Chutkan on 8/20/19. (ztd) (Main Document 1 replaced on 8/29/2019)
                        (tb). Modified on 8/29/2019 (DJS). (Entered: 08/27/2019)
 08/29/2019    2        MOTION for Preliminary Injunction by ALFRED BOURGEOIS
                        (Attachments: # 1 Statement of Facts, # 2 Text of Proposed Order)(ztd);
                        (Document originally filed in 12cv782 on 8/19/19) (Entered: 08/29/2019)
 08/29/2019    3        MOTION for Extension of Time to File Response/Reply by ERIC H.
                        HOLDER, JR, NEWTON E. KENDIG, II, HARLEY G. LAPPIN, MICHAEL
                        B. MUKASEY (Attachments: # 1 Text of Proposed Order)(ztd); (Document
                        originally filed in 05cv2337.) (Entered: 08/29/2019)



                                                                                                           38
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 39 of 90



08/29/2019         MINUTE ORDER: Defendants' consent motion 3 for an extension of time to
                   file a response to Plaintiff Alfred Bourgeois' (12−cv−00782) motion 2 for a
                   preliminary injunction barring the execution of Plaintiff Bourgeois is
                   GRANTED. Defendants shall file their response on or before September 16,
                   2019. Plaintiff's reply is due within one week of Defendants' response or
                   September 23, 2019, whichever date is earlier. Signed by Judge Tanya S.
                   Chutkan on 8/29/2019. (lctsc1) (Entered: 08/29/2019)
08/30/2019   4     NOTICE of Filing Certification of the Administrative Record and the Index of
                   the Administrative Record by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Certified List of the Contents of the
                   Administrative Records)Associated Cases: 1:19−mc−00145−TSC,
                   1:05−cv−02337−TSC, 1:07−cv−02145−TSC, 1:12−cv−00782−TSC,
                   1:13−cv−00938−TSC(Clark, Denise) (Entered: 08/30/2019)
09/04/2019         Set/Reset Deadlines: Response due by 9/16/2019. Reply due by 9/23/2019.
                   Associated Cases: 1:19−mc−00145−TSC, 1:05−cv−02337−TSC,
                   1:07−cv−02145−TSC, 1:12−cv−00782−TSC, 1:13−cv−00938−TSC(tb)
                   (Entered: 09/04/2019)
09/05/2019   5     NOTICE of Appearance by Jean Lin on behalf of All Defendants (Lin, Jean)
                   (Entered: 09/05/2019)
09/05/2019   6     Memorandum in opposition to re 2 MOTION for Preliminary Injunction (This
                   Document Relates to Bourgeois v. Department of Justice, No. 12−0782 filed
                   by KERRY J. FORESTAL, ERIC H. HOLDER, JR, PAUL LAIRD,
                   MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered:
                   09/05/2019)
09/05/2019   7     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Pieter Van Tol,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                   NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing
                   fee $ 100, receipt number 0090−6360193. Fee Status: Fee Paid. by DANIEL
                   LEWIS LEE (Attachments: # 1 Declaration of Pieter Van Tol, # 2 Text of
                   Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                   09/05/2019)
09/05/2019   8     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− John D. Beck,
                   :Firm− Hogan Lovells US LLP, :Address− 390 Madison Avenue New York,
                   NY 10017. Phone No. − (212) 918−3000. Fax No. − (212) 918−3100 Filing
                   fee $ 100, receipt number 0090−6360222. Fee Status: Fee Paid. by DANIEL
                   LEWIS LEE (Attachments: # 1 Declaration of John D. Beck, # 2 Text of
                   Proposed Order, # 3 Certificate of Service)(Hagerty, Elizabeth) (Entered:
                   09/05/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO LEE (19cv2559). Granting
                   7 8 Motions for Leave to Appear Pro Hac Vice. Pieter Van Tol and John D.
                   Beck are hereby admitted pro hac vice to appear in this matter on behalf of
                   Plaintiff Daniel Lee. Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS)
                   (Entered: 09/06/2019)
09/06/2019         MINUTE ORDER: THIS ORDER RELATES TO ALL CASES. The parties
                   are hereby reminded that, pursuant to the cour's Consolidation Order (ECF No.

                                                                                                   39
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 40 of 90



                   1 ), when a filing is made that applies solely to ONE CASE, both the
                   document and THE ECF ENTRY must contain a notation indicating that the
                   filing Relates to [insert case NAME and NUMBER]. Documents that do not
                   meet the requirements in the court's order may be STRICKEN sua sponte.
                   Signed by Judge Tanya S. Chutkan on 9/6/19. (DJS) (Entered: 09/06/2019)
09/10/2019    9    NOTICE of Appearance by David Solomon Victorson on behalf of DANIEL
                   LEWIS LEE (Victorson, David) (Entered: 09/10/2019)
09/11/2019   10    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed
                   as to the United States Attorney. Date of Service Upon United States Attorney
                   on 9/11/2019. Answer due for ALL FEDERAL DEFENDANTS by
                   11/10/2019. (Hagerty, Elizabeth) (Entered: 09/11/2019)
09/12/2019   11    REPLY to opposition to motion re (2 in 1:19−mc−00145−TSC) MOTION for
                   Preliminary Injunction (The filing relates to Bourgeois v. United States
                   Department of Justice, et al., No. 12−cv−0782−TSC) filed by ALFRED
                   BOURGEOIS. Associated Cases: 1:19−mc−00145−TSC et al.(Kursman,
                   Alexander) (Entered: 09/12/2019)
09/13/2019         MINUTE ORDER: The Court's 8/15/19 Order requiring that the Defendants
                   file the administrative "record" by 8/30/19, is hereby AMENDED to reflect
                   that, pursuant to Local Civil Rule 7(n), Defendants were obligated to file "a
                   certified list of the contents of the administrative record" by 8/30/19. Signed
                   by Judge Tanya S. Chutkan on 9/13/19. (DJS) (Entered: 09/13/2019)
09/13/2019   12    TRANSCRIPT OF STATUS HEARING before Judge Tanya S. Chutkan held
                   on August 15, 2019, re Consolidated Cases, CV Nos. 05−2337, 07−2145,
                   12−0782, 13−0938. Page Numbers: 1−22. Date of Issuance: 9/13/19. Court
                   Reporter: Bryan A. Wayne. Transcripts may be ordered by submitting the
                   Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty−one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 10/4/2019. Redacted Transcript Deadline set for
                   10/14/2019. Release of Transcript Restriction set for 12/12/2019.(Wayne,
                   Bryan) (Entered: 09/13/2019)
09/27/2019   13    MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et al.,
                   Case No. 19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1
                   Memorandum in Support, # 2 Declaration of Pieter Van Tol, # 3 Exhibit 1 −
                   True and correct copy of a document entitled Addendum to BOP Execution
                   Protocol Federal Death Sentence Implementation Procedures Effective July

                                                                                                          40
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 41 of 90



                   25, 2019., # 4 Text of Proposed Order)(Van Tol, Pieter) (Entered: 09/27/2019)
10/01/2019   14    Joint MOTION for Briefing Schedule as to 13 MOTION for Preliminary
                   Injunction (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) (This document relates to Lee v. Barr,19−cv−2559) by
                   UNITED STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of
                   Proposed Order)(Lin, Jean) Modified event title on 10/3/2019 (znmw).
                   (Entered: 10/01/2019)
10/01/2019         MINUTE ORDER: The parties' joint motion 14 for an extension of time to file
                   a response and reply to Plaintiff Daniel Lee's (19−cv−02559) motion 13 for a
                   preliminary injunction barring implementation of the new federal lethal
                   injunction protocol is GRANTED. Defendants shall file their response on or
                   before October 18, 2019. Plaintiff's reply is due on or before November 1,
                   2019. Signed by Judge Tanya S. Chutkan on 10/1/2019. (lctsc1) (Entered:
                   10/01/2019)
10/01/2019         Set/Reset Deadlines: Defendants' Response due by 10/18/2019. Plaintiff's
                   Reply due by 11/1/2019. (zjd) (Entered: 10/03/2019)
10/02/2019   15    NOTICE of Appearance by Amy J. Lentz on behalf of ORLANDO HALL
                   (Lentz, Amy) (Main Document 15 replaced on 10/2/2019) (ztd). (Entered:
                   10/02/2019)
10/18/2019   16    Memorandum in opposition to re 13 MOTION for Preliminary Injunction
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   document relates to Lee v. Barr,19−cv−2559) filed by MARK BEZY, JOHN
                   F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and
                   in their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V,
                   Individually and in their official capacities 05cv2337; 12cv00782 I−X),
                   KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER,
                   JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN,
                   MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER. (Lin, Jean) (Entered:
                   10/18/2019)
10/24/2019   17    ENTERED IN ERROR.....NOTICE of Supplementation to the Administrative
                   Record and Filing of Certification of the Amended Administrative Record and
                   the Amended Index of the Administrative Record by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, THOMAS WEBSTER re 4 Notice (Other),
                   (Attachments: # 1 Certification and Amended Index to Administrative
                   Record)(Kossak, Jonathan) Modified on 10/25/2019 (zjf). (Entered:
                   10/24/2019)



                                                                                                   41
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 42 of 90



10/24/2019   18    MOTION for Leave to File supplemental briefing in support of Daniel Lewis
                   Lee's Motion for Preliminary Injunction 13 (This filing relates to Lee v. Barr
                   et al., Case No. 19−cv−02559−TSC), MOTION for Leave to File Excess
                   Pages for a reply brief by DANIEL LEWIS LEE (Attachments: # 1
                   Declaration of Pieter Van Tol, # 2 Exhibit 1 − Transcript for August 15, 2019
                   Hearing before Court, # 3 Exhibit 2 − E−mail exchange between P. Van Tol
                   and counsel for Defendants, October 2, 2019, # 4 Exhibit 3 − E−mail
                   exchange between counsel for Defendants and P. Enzinna, September 25,
                   2019 and October 1, 2019, # 5 Exhibit 4 − E−mail exchange between P. Van
                   Tol and counsel for Defendants, October 7, 2019 to October 23, 2019, # 6 Text
                   of Proposed Order)(Van Tol, Pieter) (Entered: 10/24/2019)
10/25/2019   19    RESPONSE re 18 MOTION for Leave to File supplemental briefing in
                   support of Daniel Lewis Lee's Motion for Preliminary Injunction 13 (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) MOTION
                   for Leave to File Excess Pages for a reply brief filed by UNITED STATES
                   DEPARTMENT OF JUSTICE. (Clark, Denise) (Entered: 10/25/2019)
10/25/2019         NOTICE OF CORRECTED DOCKET ENTRY: Document No. re 17 Notice
                   (Other) was entered in error at the request of counsel and will be refiled.(jf)
                   (Entered: 10/25/2019)
10/25/2019   20    NOTICE (Corrected) of Supplementation to the Administrative Record and
                   Filing of Certification of the Amended Administrative Record and the
                   Amended Index of the Administrative Record (This filing relates to all cases
                   consolidated in In the Matter of the Federal Bureau of Prisons' Execution
                   Protocol Cases, Case No. 19−mc−145) by MARK BEZY, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER re 4 Notice (Other), (Attachments: # 1
                   Certification and Amended Index to Administrative Record)(Kossak,
                   Jonathan) (Entered: 10/25/2019)
10/29/2019   21    NOTICE of Appearance by Jonathan D. Kossak on behalf of All Defendants
                   (Kossak, Jonathan) (Entered: 10/29/2019)
11/01/2019         MINUTE ORDER granting, in part, and denying, in part, 18 Motion to Allow
                   Supplemental Briefing and to Extend Page Limit. Granting with respect to
                   page extension and denying without prejudice until further order of the Court
                   with respect to supplemental briefing. Signed by Judge Tanya S. Chutkan on
                   11/1/19. (lcdl) (Entered: 11/01/2019)
11/01/2019   22    REPLY to opposition to motion re 13 MOTION for Preliminary Injunction
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/01/2019)



                                                                                                     42
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 43 of 90



11/01/2019   23    DECLARATION of Pieter Van Tol to 22 . . . .REPLY to opposition to motion
                   re 13 MOTION for Preliminary Injunction (This filing relates to Lee v. Barr et
                   al., Case No. 19−cv−02559−TSC) Reply Declaration of Pieter Van Tol (This
                   filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Attachments: # 1 Exhibit A − Appellants Petition for
                   En Banc Rehearing Death Penalty Case, May 14, 2020, # 2 Exhibit B −E−mail
                   exchange between me and counsel for the Defendants between the period of
                   October 7, 2019 and October 23, 2019, # 3 Exhibit C − Transcript for the
                   conference before the Court on August 15, 2019)(Van Tol, Pieter) Modified
                   text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   24    DECLARATION of Gail A. Van Norman, M.D. to 22 . . . . . REPLY to
                   opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                   of Gail A. Van (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) Norman, M.D. filed by DANIEL LEWIS LEE. (Van Tol,
                   Pieter) Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   25    DECLARATION of Craig W. Stevens, Ph.D. to 22 . . . . .REPLY to
                   opposition to motion re 13 MOTION for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) Expert Declaration
                   of Craig W. Stevens Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) filed by DANIEL LEWIS LEE. (Van Tol, Pieter)
                   Modified text on 11/4/2019 (ztd). (Entered: 11/01/2019)
11/01/2019   26    Unopposed MOTION to Intervene by DUSTIN LEE HONKEN (Attachments:
                   # 1 Exhibit Complaint, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6
                   Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12
                   Exhibit, # 13 Exhibit, # 14 Exhibit, # 15 Exhibit)Associated Cases:
                   1:19−mc−00145−TSC et al.(Schmidt, Amelia) (Entered: 11/01/2019)
11/04/2019   27    MOTION for Extension of Time to Respond to Complaint by UNITED
                   STATES DEPARTMENT OF JUSTICE (Clark, Denise) Modified on
                   11/5/2019 (ztd). (Entered: 11/04/2019)
11/05/2019   28    NOTICE of Appearance by Jonathan Jeffress on behalf of DUSTIN LEE
                   HONKEN (Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019   29    MOTION for Preliminary Injunction by DUSTIN LEE HONKEN
                   (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, #
                   6 Exhibit)(Jeffress, Jonathan) (Entered: 11/05/2019)
11/05/2019         NOTICE OF ERROR re 28 Notice of Appearance; emailed to
                   jjeffress@kaiserdillon.com, cc'd 64 associated attorneys −− The PDF file you
                   docketed contained errors: 1. Counsel must call Attorney Admissions, (202)
                   354−3110, regarding status. (ztd, ) (Entered: 11/05/2019)
11/05/2019   30    RESPONSE re 27 MOTION for Extension of Time to File Response/Reply
                   (This filing relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) filed by
                   DANIEL LEWIS LEE. (Van Tol, Pieter) (Entered: 11/05/2019)
11/05/2019   31    Consent MOTION for Extension of Time to Respond to Proposed
                   Plaintiff/Intervenor Honken's Motion for Preliminary Injunction (This filing
                   relates to Lee v. Barr et al., Case No. 19−cv−02559−TSC) by MARK BEZY,
                   JOHN F. CARAWAY, ALAN R. DOERHOFF, JOHN DOES(I−IV,


                                                                                                      43
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 44 of 90



                   Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                   DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                   I−X), KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, THOMAS WEBSTER (Attachments: # 1 Text of Proposed
                   Order)(Kossak, Jonathan) (Entered: 11/05/2019)
11/06/2019   32    MOTION for Leave to File the expert declarations of Gail A. Norman, M.D.
                   and Craig W. Stevens, Ph.D. (This filing relates to Lee v. Barr et al., Case No.
                   19−cv−02559−TSC) by DANIEL LEWIS LEE (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 11/06/2019)
11/07/2019   33    Joint MOTION for Hearing (This filing relates to All Cases) by DANIEL
                   LEWIS LEE (Van Tol, Pieter) (Entered: 11/07/2019)
11/07/2019         MINUTE ORDER denying 33 the parties' motion for a hearing without
                   prejudice until further order of the Court. The Court intends to issue a ruling
                   and/or hold a hearing no later than November 20, 2019. Signed by Judge
                   Tanya S. Chutkan on November 7, 2019. (tsclc2) (Entered: 11/07/2019)
11/08/2019         MINUTE ORDER: Granting 26 Dustin Lee Honkin's Unopposed Motion to
                   Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Denying 31
                   Consent Motion for Extension of Time to respond to Dustin Lee Honkin's
                   Motion for Preliminary Judgment. Defendant shall file its response by
                   November 12, 2019 at 5pm. Plaintiff's reply brief shall be filed by November
                   18, 2019 at 12 p.m. The Court will view motions for extension with extreme
                   disfavor. Granting 27 Defendant's Motion for Extension of Time to Respond
                   to Daniel Lewis Lee's Complaint. Defendant's response to the Complaint shall
                   be filed no later than April 30, 2020 at 12 p.m.. Signed by Judge Tanya S.
                   Chutkan on 11/8/2019. (tsclc2) (Entered: 11/08/2019)
11/08/2019         Set/Reset Deadlines/Hearings: Answer due by 4/30/2020. Response due by
                   11/12/2019. Reply due by 11/18/2019. (tb) (Entered: 11/08/2019)
11/08/2019   34    MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, by WESLEY IRA PURKEY
                   (Attachments: # 1 Text of Proposed Order)(Smith, Arin) (Entered:
                   11/08/2019)
11/08/2019   38    Intervenor COMPLAINT filed by DUSTIN LEE HONKEN. (Attachments: #
                   1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6
                   Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit 9, # 10 Exhibit 10, # 11
                   Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14 Exhibit 14)(ztd) (Entered:
                   11/13/2019)
11/12/2019   35    NOTICE of Appearance by Ethan Price Davis on behalf of All Defendants
                   (Attachments: # 1 Certificate of Service)(Davis, Ethan) (Entered: 11/12/2019)
11/12/2019   36    RESPONSE re 29 MOTION for Preliminary Injunction (This document
                   relates to Lee v. Barr,19−cv−2559, re Intervenor Plaintiff Honken) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1


                                                                                                      44
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 45 of 90



                   Declaration of Raul Campos)(Lin, Jean) (Entered: 11/12/2019)
11/12/2019   37    Memorandum in opposition to re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   11/12/2019)
11/12/2019         MINUTE ORDER: Defendant shall file the administrative record in its
                   entirety no later than November 14, 2019 at 5pm. Given this order, parties
                   need not jointly prepare the appendix referred to in Local Civil Rule
                   7(n)(1),(2). Signed by Judge Tanya S. Chutkan on 11/12/19. (tsclc2) (Entered:
                   11/12/2019)
11/13/2019         MINUTE ORDER: This order relates to 19cv3214 (Wesley Purkey).
                   GRANTING Motions for Admission Pro Hac Vice filed in 19cv3214−TSC at
                   ECF Nos. 3 and 4 Alan E. Schoenfeld and Ryan M. Chabot are hereby
                   admitted pro hac vice in this matter on behalf of Wesley Purkey. Signed by
                   Judge Tanya S. Chutkan on 11/13/19. (DJS) Modified on 11/13/2019 (tb).
                   Modified on 11/13/2019 (tb). (Entered: 11/13/2019)
11/13/2019         MINUTE ORDER: Counsel are hereby reminded that pursuant to Paragraph 8
                   of this court's Consolidation Order 1 , when a document is filed that relates to
                   one or more, but not all consolidated cases, the relevant case name(s) and
                   CASE NUMBER(S) must appear in the caption of the document AND on the
                   CM/ECF ENTRY (e.g., This document relates to LEE HONKEN
                   19−cv−2559). Signed by Judge Tanya S. Chutkan on 11/13/19. (DJS)
                   (Entered: 11/13/2019)
11/13/2019   39    NOTICE of Filing of the Amended Administrative Record (this filing relates to
                   All Cases) by UNITED STATES DEPARTMENT OF JUSTICE
                   (Attachments: # 1 Amended Administrative Record)(Kossak, Jonathan)
                   (Entered: 11/13/2019)
11/13/2019   40    NOTICE of Appearance− Pro Bono by Charles Frederick Walker on behalf of
                   CORY JOHNSON (Walker, Charles) (Entered: 11/13/2019)
11/13/2019   41    NOTICE of Appearance− Pro Bono by Steven M Albertson on behalf of
                   CORY JOHNSON (Albertson, Steven) (Entered: 11/13/2019)
11/14/2019         Set/Reset Deadlines: Administrative Record due by 11/14/2019. (tb) (Entered:
                   11/14/2019)
11/14/2019   42    NOTICE of Appearance by Alan Burch on behalf of All Defendants (Burch,
                   Alan) (Entered: 11/14/2019)
11/14/2019   43    NOTICE of Appearance by Paul Perkins on behalf of All Defendants (Perkins,
                   Paul) (Entered: 11/14/2019)
11/18/2019   44    REPLY to opposition to motion re (29 in 1:19−mc−00145−TSC) MOTION
                   for Preliminary Injunction filed by DUSTIN LEE HONKEN. (Attachments: #
                   1 Exhibit)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−02559−TSC(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   45    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by DUSTIN LEE HONKEN (This document is SEALED and only


                                                                                                      45
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 46 of 90



                   available to authorized persons.) (Attachments: # 1 Exhibit Reply to
                   Opposition, # 2 Exhibit Exhibit 1)(Jeffress, Jonathan) (Entered: 11/18/2019)
11/18/2019   46    SEALED MOTION filed by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1, # 2 Exhibit 2, # 3 Text of Proposed Order)(Smith, Arin) (Entered:
                   11/18/2019)
11/18/2019   47    REPLY to opposition to motion re 34 MOTION for Preliminary Injunction
                   Barring the Implementation of the Newly Announced Federal Lethal Injection
                   Protocol, (This document relates to Purkey v. Barr, 19−cv−03214) filed by
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit 1)(Smith, Arin) Modified
                   text on 11/18/2019 at the request of counsel (ztth). (Entered: 11/18/2019)
11/18/2019         MINUTE ORDER: Granting DUSTIN LEE HONKEN's 45 Sealed Motion for
                   Leave to File Document Under Seal and WESLEY IRA PURKEY's 46 Sealed
                   Motion for leave to File Document Under Seal. SO ORDERED − by Judge
                   Tanya S. Chutkan on 11/18/19. (tb) (Entered: 11/18/2019)
11/18/2019   48    SEALED REPLY TO OPPOSITION filed by DUSTIN LEE HONKEN re 29
                   MOTION for Preliminary Injunction (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Exhibit)(ztd) (Entered:
                   11/19/2019)
11/18/2019   49    SEALED REPLY TO OPPOSITION filed by WESLEY IRA PURKEY re 34
                   MOTION for Preliminary Injunction Barring the Implementation of the Newly
                   Announced Federal Lethal Injection Protocol, (This document is SEALED
                   and only available to authorized persons.) (Attachments: # 1 Exhibit)(ztd)
                   (Entered: 11/19/2019)
11/20/2019   50    MEMORANDUM AND OPINION regarding Plaintiffs' motions 2 13 29 34
                   for preliminary injunction. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                   (tsclc) (Entered: 11/20/2019)
11/20/2019   51    ORDER granting 2 Motion for Preliminary Injunction; granting 13 Motion for
                   Preliminary Injunction; granting 29 Motion for Preliminary Injunction;
                   granting 34 Motion for Preliminary Injunction. Defendants are hereby
                   enjoined from executing Plaintiffs until further order of this court. See Order
                   for additional details. Signed by Judge Tanya S. Chutkan on 11/20/2019.
                   (tsclc) (Entered: 11/20/2019)
11/20/2019   56    SEALED DOCUMENT filed by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B.
                   MUKASEY, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (This document is
                   SEALED and only available to authorized persons.)(ztd) (Entered:
                   11/21/2019)


                                                                                                     46
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 47 of 90



11/21/2019   52    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 51 Order on Motion
                   for Preliminary Injunction,,,,,,, 50 Order by UNITED STATES
                   DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                   notified. (Attachments: # 1 November 20, 2019 Order, # 2 November 20, 2019
                   Memorandum Opinion)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   53    MOTION to Stay Preliminary Injunction Pending Appeal (This document
                   relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v. Barr,
                   19−cv−2559, and Purkey v. Barr, 19−cv−3214) by UNITED STATES
                   DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                   Order)(Lin, Jean) (Entered: 11/21/2019)
11/21/2019   54    AFFIDAVIT re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) (Declaration of Rick
                   Winter) by UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean)
                   (Entered: 11/21/2019)
11/21/2019   55    Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   52 Notice of Appeal to DC Circuit Court,. (ztd) (Entered: 11/21/2019)
11/22/2019   57    RESPONSE re 53 MOTION to Stay Preliminary Injunction Pending Appeal
                   (This document relates to Bourgeois v. Dep't of Justice, 12−cv−782, Lee v.
                   Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214) filed by ALFRED
                   BOURGEOIS, DUSTIN LEE HONKEN, DANIEL LEWIS LEE, WESLEY
                   IRA PURKEY. (Smith, Arin) (Entered: 11/22/2019)
11/22/2019         MINUTE ORDER: Upon consideration of Defendants' 53 Motion to Stay, this
                   court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 53 Motion to Stay is hereby DENIED. Signed by Judge
                   Tanya S. Chutkan on 11/22/2019. (tsclc) (Entered: 11/22/2019)
11/22/2019         USCA Case Number 19−5322 for 52 Notice of Appeal to DC Circuit Court,
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                   11/22/2019)
12/03/2019   58    Supplemental Record on Appeal transmitted to US Court of Appeals re Minute
                   Order on Motion to Stay, ; (ztd) (Entered: 12/03/2019)
12/04/2019         MINUTE ORDER: This order relates to Lee (19cv2559). Denying without
                   prejudice 32 Motion for Leave to File Declarations given that the court did not
                   rely on the declarations in ruling on the motion for preliminary injunction.
                   Signed by Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered:
                   12/04/2019)
12/04/2019         MINUTE ORDER: Status Conference scheduled for February 6, 2020 at 2:00
                   PM in Courtroom 9 before Judge Tanya S. Chutkan to discuss discovery,
                   filing a consolidated amended complaint, and a case management plan. Signed
                   by Judge Tanya S. Chutkan on 12/04/19. (tsclc2) (Entered: 12/04/2019)
12/05/2019   59    NOTICE of Appearance− Pro Bono by Evan D. Miller on behalf of BRUCE
                   WEBSTER (Miller, Evan) (Entered: 12/05/2019)


                                                                                                     47
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 48 of 90



12/06/2019         Minute Entry: Telephone Conference held on 12/6/2019 before Judge Tanya
                   S. Chutkan. (Court Reporter Bryan Wayne) (tb) (Entered: 12/09/2019)
12/10/2019   60    NOTICE of Appearance by Scott Wilson Braden on behalf of NORRIS G.
                   HOLDER, JR (Braden, Scott) (Main Document 60 replaced on 12/10/2019)
                   (ztd). (Entered: 12/10/2019)
12/12/2019         MINUTE ORDER: By 4:00 pm on 2/4/20, the parties shall file a joint status
                   report that includes a proposal for moving forward with this case, including
                   potentially filing consolidated pleadings and avoiding repetitious filings. The
                   joint report shall be accompanied by a proposed order. Signed by Judge Tanya
                   S. Chutkan on 12/12/19. (DJS) (Entered: 12/12/2019)
12/13/2019   61    NOTICE of Appearance− Pro Bono by Eric Hernandez on behalf of BRUCE
                   WEBSTER (Hernandez, Eric) (Entered: 12/13/2019)
12/13/2019         Set/Reset Deadlines: Joint Status Report due by 2/4/2020. (tb) (Entered:
                   12/13/2019)
12/14/2019   62    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Andrew
                   Moshos, Filing fee $ 100, receipt number ADCDC−6646229. Fee Status: Fee
                   Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   63    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephen
                   Kraftschik, Filing fee $ 100, receipt number ADCDC−6646230. Fee Status:
                   Fee Paid. by NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2
                   Text of Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/14/2019   64    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jennifer Ying,
                   Filing fee $ 100, receipt number ADCDC−6646233. Fee Status: Fee Paid. by
                   NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 12/14/2019)
12/23/2019         MINUTE ORDER: Granting 62 63 64 Motions for Leave to Appear Pro Hac
                   Vice. Andrew Moshos, Stephen Kraftschik and Jennifer Ying are hereby
                   admitted pro hac vice to appear in this matter on behalf of Plaintiff Norris
                   Holder (19−cv−3570). Counsel should register for e−filing via PACER and
                   file a notice of appearance pursuant to LCvR 83.6(a). Click for
                   instructions; granting 63 Motion for Leave to Appear Pro Hac Vice Counsel
                   should register for e−filing via PACER and file a notice of appearance
                   pursuant to LCvR 83.6(a). Click for instructions; granting 64 Motion for
                   Leave to Appear Pro Hac Vice Counsel should register for e−filing via
                   PACER and file a notice of appearance pursuant to LCvR 83.6(a). Click
                   for instructions. Signed by Judge Tanya S. Chutkan on 12/23/19. (DJS)
                   (Entered: 12/23/2019)
12/26/2019   65    NOTICE of Appearance by Stephen J. Kraftschik on behalf of NORRIS G.
                   HOLDER, JR(19−cv−03520−TSC) (Kraftschik, Stephen) (Entered:
                   12/26/2019)
12/26/2019   66    NOTICE of Appearance by Jennifer Ying on behalf of NORRIS G. HOLDER,
                   JR(19−cv−03520−TSC) (Ying, Jennifer) (Entered: 12/26/2019)
12/26/2019   67    NOTICE of Appearance by Andrew Moshos on behalf of NORRIS G.
                   HOLDER, JR(19−cv−03520−TSC) (Moshos, Andrew) (Entered: 12/26/2019)

                                                                                                     48
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 49 of 90



01/02/2020   68    NOTICE OF WITHDRAWAL OF APPEARANCE as to DANIEL LEWIS
                   LEE. Attorney Elizabeth Hagerty terminated. (Hagerty, Elizabeth) (Entered:
                   01/02/2020)
01/14/2020   69    NOTICE of Second Supplement to Administrative Record by WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY
                   J. FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY (Attachments: # 1 Campos
                   Declaration and Corrected Page of Administrative Record, # 2 Certification of
                   Second Amended Index of Administrative Record)(Burch, Alan) (Entered:
                   01/14/2020)
01/16/2020         Set/Reset Hearings: Status Conference set for 02/06/2020 has been
                   RESCHEDULED to 2/12/2020 at 11:00 AM in Courtroom 9 before Judge
                   Tanya S. Chutkan. (tb) (Entered: 01/16/2020)
01/22/2020   70    NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of US
                   Marshals Service by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS,
                   ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                   PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                   L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                   E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER (Burch, Alan) (Entered: 01/22/2020)
01/30/2020   71    NOTICE of Filing Under Seal Video of Rule 30(b)(6) deposition of the Office
                   of the Attorney General by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, IN THE MATTER OF THE
                   FEDERAL BUREAU OF PRISONS' EXECUTION PROTOCOL CASES,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD (Burch,
                   Alan) (Entered: 01/30/2020)
01/31/2020   72    Unopposed MOTION for Extension of Time to File Joint Status Report by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Burch, Alan) (Entered: 01/31/2020)
01/31/2020   73    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephanie
                   Simon, Filing fee $ 100, receipt number ADCDC−6786976. Fee Status: Fee
                   Paid. by WESLEY IRA PURKEY (Attachments: # 1 Declaration of Stephanie

                                                                                                   49
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 50 of 90



                   Simon, # 2 Text of Proposed Order)(Smith, Arin) (Entered: 01/31/2020)
02/03/2020         MINUTE ORDER granting 72 Unopposed Motion for Extension. Joint Status
                   Report is now due at February 10, 2020 at 4PM. Signed by Judge Tanya S.
                   Chutkan on 2/3/2020. (lcdl) (Entered: 02/03/2020)
02/04/2020   74    NOTICE of Appearance by Andres C. Salinas on behalf of WESLEY IRA
                   PURKEY (Salinas, Andres) (Entered: 02/04/2020)
02/04/2020         Set/Reset Deadlines: Joint Status Report due by 2/10/2020. (tb) (Entered:
                   02/04/2020)
02/05/2020   75    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Norman
                   Anderson, Fee Status: No Fee Paid. by DUSTIN LEE HONKEN
                   (Attachments: # 1 Declaration, # 2 Text of Proposed Order)Associated Cases:
                   1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Jeffress, Jonathan) (Entered:
                   02/05/2020)
02/07/2020         MINUTE ORDER: Denying without prejudice 73 Motion for Admission Pro
                   Hac Vice for failing to fully comply with Local Civil Rule 83.2(d)(6). Affiants
                   with offices located outside of the District of Columbia are still required to
                   provide sufficient information for the court to determine "whether the affiant
                   engages in the practice of law from an office located in the District of
                   Columbia." Signed by Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered:
                   02/07/2020)
02/07/2020         MINUTE ORDER: Granting in part and denying in part 75 Motion for
                   Admission Pro Hac Vice. Norman Anderson may be heard in open court on
                   behalf of Defendant HONKEN, but may not file papers in this court. See
                   Local Civil Rule 83.2(c)(2) ("An attorney who engages in the practice of law
                   from an office located in the District of Columbia must be a member of the
                   District of Columbia Bar AND the Bar of this Court to file papers in this
                   Court."). Counsel should register for ECF via PACER and file a notice of
                   appearance pursuant to LCvR 83.6(a). Click for instructions. Signed by
                   Judge Tanya S. Chutkan on 2/7/2020. (DJS) (Entered: 02/07/2020)
02/10/2020   76    Joint STATUS REPORT by DANIEL LEWIS LEE. (Attachments: # 1 Text of
                   Proposed Order)(Van Tol, Pieter) (Entered: 02/10/2020)
02/10/2020   77    Unopposed MOTION for Leave to Appear by Telephone at the February 12,
                   2020 Status Conference by JULIUS ROBINSON (Attachments: # 1 Text of
                   Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC(Aminoff, Jonathan) (Entered: 02/10/2020)
02/11/2020         MINUTE ORDER granting 77 Motion for Leave to Appear by Telephone.
                   Jonathan Aminoff, counsel for Julius Robinson, may appear at the 2/2/2020
                   status conference via telephone. Counsel shall contact Courtroom Deputy Tim
                   Bradley at least two hours prior to the call for dial−in instructions. Signed by
                   Judge Tanya S. Chutkan on 2/11/2020. (DJS) (Entered: 02/11/2020)
02/11/2020         MINUTE ORDER: Counsel are hereby reminded to familiarize themselves
                   with court's Consolidation order 1 , which provides that "Any pleading or
                   paper filed relating to any of the Federal Bureau of Prisons' Execution
                   Protocol Cases must be filed ONLY in the Master Case File," which means
                   you MUST CHECK "NO" WHEN ASKED "Do you want to spread this


                                                                                                      50
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 51 of 90



                   docket entry?". Signed by Judge Tanya S. Chutkan on 2/11/2020. (DJS)
                   (Entered: 02/11/2020)
02/12/2020   78    NOTICE of Appearance by Shawn Nolan on behalf of DUSTIN LEE
                   HONKEN (Nolan, Shawn) (Entered: 02/12/2020)
02/12/2020   79    NOTICE of Appearance by Shawn Nolan on behalf of CHADRICK EVAN
                   FULKS (Nolan, Shawn) (Entered: 02/12/2020)
02/12/2020         Minute Entry: Status Conference held on 2/12/2020 before Judge Tanya S.
                   Chutkan: Scheduling Order forthcoming. (Court Reporter Bryan Wayne) (tb)
                   (Entered: 02/13/2020)
02/14/2020   80    NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                   HOLDER, JR. Attorney Stephen J. Kraftschik terminated. Associated Cases:
                   1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Kraftschik, Stephen) (Entered:
                   02/14/2020)
02/19/2020   81    ORDER: Having considered the parties' joint status report 76 , it is ordered
                   that the parties shall adhere to the following deadlines: Plaintiffs' consolidated
                   amended complaint due March 31, 2020. Defendants' dispositive motion due
                   June 1, 2020. Plaintiffs' combined opposition/or cross motion due August 3,
                   2020. Defendants' combined reply /opposition due September 14, 2020.
                   Plaintiffs' reply, if any, due October 5, 2020. The parties shall meet and confer
                   pursuant to Federal Rule of Civil Procedure 26(f) and file a joint case
                   management plan 15 days after resolution of the dispositive motion, if
                   necessary. Signed by Judge Tanya S. Chutkan on 02/19/20. (lcdl) (Entered:
                   02/19/2020)
02/19/2020         Set/Reset Deadlines: Amended Pleadings due by 3/31/2020. Cross Motion/due
                   by 8/3/2020. Response to Cross Motion due by 9/14/2020. Reply to Cross
                   Motion due by 10/5/2020. Dispositive Motion due by 6/1/2020. Response to
                   Dispositive Motion due by 8/3/2020. Reply to Dispositive Motion due by
                   9/14/2020. Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC(tb) (Entered: 02/19/2020)
02/20/2020   82    NOTICE of Filing Under Seal of Rule 30(b)(6) deposition of Drug
                   Enforcement Administration by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER (Burch, Alan) (Entered: 02/20/2020)
02/21/2020   83    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jeffery Lyons,
                   Filing fee $ 100, receipt number ADCDC−6851362. Fee Status: Fee Paid. by
                   NORRIS G. HOLDER, JR (Attachments: # 1 Declaration, # 2 Text of
                   Proposed Order)(Braden, Scott) (Entered: 02/21/2020)
02/24/2020         MINUTE ORDER: Granting 83 Motion for Leave to Appear Pro Hac Vice.
                   Jeffery Lyons is hereby admitted pro hac vice to appear in this matter on


                                                                                                        51
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 52 of 90



                   behalf Plaintiff NORRIS G. HOLDER, JR. Counsel should register for
                   e−filing via PACER and file a notice of appearance pursuant to LCvR
                   83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                   2/24/2020. (DJS) (Entered: 02/24/2020)
02/27/2020   84    NOTICE OF WITHDRAWAL OF APPEARANCE as to BRUCE WEBSTER.
                   Attorney Eric Hernandez terminated. Associated Cases:
                   1:19−mc−00145−TSC, 1:19−cv−03520−TSC(Hernandez, Eric) (Entered:
                   02/27/2020)
03/02/2020   85    NOTICE of Appearance by Jeffrey Lyons on behalf of NORRIS G. HOLDER,
                   JR (Lyons, Jeffrey) (Entered: 03/02/2020)
03/03/2020   86    NOTICE OF WITHDRAWAL OF APPEARANCE as to WESLEY IRA
                   PURKEY. Attorney Arin Hillary Smith terminated. (Smith, Arin) (Entered:
                   03/03/2020)
03/17/2020   87    Consent MOTION for Extension of Time to File Consolidated Amended
                   Complaint and Dispositive Motion Papers by WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Burch, Alan) (Entered: 03/17/2020)
03/18/2020         MINUTE ORDER granting 87 Joint Motion to Extend Time. The schedule
                   adopted in ECF No. 81 is hereby VACATED. The parties shall adhere to the
                   following deadlines: Plaintiff's Consolidated Amended Complaint due June 1,
                   2020; Defendant's dispositive motion due July 31, 2020; Plaintiff's combined
                   opposition and/or cross motion due September 28, 2020; Defendant's
                   combined reply and/or cross opposition due November 13, 2020; Plaintiff's
                   cross reply (if any) due December 4, 2020. The parties shall meet and confer
                   pursuant to Federal Rule of Civil Procedure 26(f) and file a joint case
                   management plan 15 days after resolution of the dispositive motion, if
                   necessary. Signed by Judge Tanya S. Chutkan on 3/18/2020. (lcdl) (Entered:
                   03/18/2020)
03/27/2020   88    NOTICE OF WITHDRAWAL OF APPEARANCE as to NORRIS G.
                   HOLDER, JR. Attorney Jeffrey Lyons terminated. (Lyons, Jeffrey) (Entered:
                   03/27/2020)
04/07/2020   89    NOTICE of Appearance by Jennifer M. Moreno on behalf of KEITH
                   NELSON (Moreno, Jennifer) (Entered: 04/07/2020)
05/14/2020   90    NOTICE of Filing Under Seal Video of 30(b)(6) continuation deposition of
                   Federal Bureau of Prisons by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, ERIC H. HOLDER, JR, DUSTIN LEE HONKEN, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION

                                                                                                  52
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 53 of 90



                   PROTOCOL CASES, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER,
                   PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES
                   L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES
                   E. SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER (Burch, Alan) (Entered: 05/14/2020)
06/01/2020   91    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                   filed by WESLEY IRA PURKEY (This document is SEALED and only
                   available to authorized persons.) (Attachments: # 1 Proposed Sealed
                   Complaint, # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:
                   06/01/2020)
06/01/2020   92    AMENDED COMPLAINT (Redacted) against WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER filed by WESLEY IRA PURKEY.(Schoenfeld, Alan)
                   (Entered: 06/01/2020)
06/01/2020   93    ENTERED IN ERROR. . . . .AMENDED COMPLAINT Supplemental against
                   WILLIAM P. BARR filed by NORRIS G. HOLDER, JR. (Attachments: # 1
                   Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott) Modified on 6/2/2020
                   (ztd). (Entered: 06/01/2020)
06/01/2020   94    SUPPLEMENT TO 92 AMENDED COMPLAINT Supplemental−Corrected
                   against WILLIAM P. BARR filed by NORRIS G. HOLDER, JR.
                   (Attachments: # 1 Exhibit Declaration of Dr. Arthur Grant)(Braden, Scott)
                   Modified on 6/2/2020 (ztd). (Entered: 06/01/2020)
06/01/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 93 Amended Complaint
                   was entered in error and counsel refiled said pleading as docket entry no. 94 .
                   (ztd) (Entered: 06/02/2020)
06/07/2020   95    NOTICE of Appearance by Cristen Cori Handley on behalf of All Defendants
                   (Handley, Cristen) (Entered: 06/07/2020)
06/08/2020   96    NOTICE of Appearance by Dale Andrew Baich on behalf of KEITH
                   NELSON (Baich, Dale) (Entered: 06/08/2020)
06/08/2020   97    NOTICE of Third Supplement to Administrative Record by WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY
                   J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, KAREN

                                                                                                     53
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 54 of 90



                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1
                   Certified Index of Administrative Record, # 2 Bates Pages 1075−85)(Burch,
                   Alan) (Entered: 06/08/2020)
06/12/2020    98   MANDATE of USCA as to 52 Notice of Appeal to DC Circuit Court, filed by
                   UNITED STATES DEPARTMENT OF JUSTICE ; USCA Case Number
                   19−5322. (Attachments: # 1 USCA Judgment)(zrdj) (Entered: 06/15/2020)
06/15/2020    99   NOTICE Regarding Execution Dates by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN
                   R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER (Burch, Alan) (Entered: 06/15/2020)
06/18/2020   100   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Danielle
                   Desaulniers Stempel, Filing fee $ 100, receipt number ADCDC−7243866. Fee
                   Status: Fee Paid. by DANIEL LEWIS LEE (Attachments: # 1 Declaration of
                   Danielle Desaulniers Stempel, # 2 Text of Proposed Order, # 3 Certificate of
                   Service)(Victorson, David) (Entered: 06/18/2020)
06/19/2020   101   MOTION to Strike 99 Notice (Other),, by KEITH NELSON (Attachments: # 1
                   Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Text of Proposed
                   Order)(Clune, Kathryn) (Entered: 06/19/2020)
06/19/2020         MINUTE ORDER: Granting 5 Motion for Leave to Appear Pro Hac Vice.
                   Danielle Desaulniers Stempel is hereby admitted pro hac vice to appear in this
                   matter on behalf of Plaintiff DANIEL LEWIS LEE. Counsel should register
                   for e−filing via PACER and file a notice of appearance pursuant to LCvR
                   83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                   6/19/2020. (DJS) (Entered: 06/19/2020)
06/19/2020   102   MOTION for Preliminary Injunction by DUSTIN LEE HONKEN, DANIEL
                   LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                   Declaration of Alan E. Schoenfeld, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3,
                   # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit 6, # 8 Text of Proposed
                   Order)(Schoenfeld, Alan) (Entered: 06/19/2020)
06/19/2020   103   WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                   .SUPPLEMENTAL MEMORANDUM re 102 MOTION for Preliminary
                   Injunction filed by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY
                   IRA PURKEY, DANIEL LEWIS LEE by DANIEL LEWIS LEE.
                   (Attachments: # 1 Exhibit A−Arkansas Lethal Injection Procedure, # 2
                   Certificate of Service)(Van Tol, Pieter) Modified event title on 6/23/2020
                   (znmw). Modified on 8/17/2020 (ztd). (Entered: 06/19/2020)
06/19/2020   104   MOTION for Discovery Expedited by DUSTIN LEE HONKEN, DANIEL
                   LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit 1−Plaintiffs First Set of Interrogatories to Defendants, # 2 Exhibit

                                                                                                     54
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 55 of 90



                   2−E−mail Correspondence, # 3 Text of Proposed Order, # 4 Certificate of
                   Service)(Van Tol, Pieter) (Entered: 06/19/2020)
06/19/2020   105   ENTERED IN ERROR. . . . .MOTION to Expedite THIS DOCUMENT
                   RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and
                   Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN, DANIEL LEWIS
                   LEE, KEITH NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of
                   Proposed Order)(Schoenfeld, Alan) Modified on 6/22/2020 (ztd). (Entered:
                   06/19/2020)
06/19/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 105 MOTION to Expedite
                   THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 was entered in error and
                   counsel refiled said pleading as docket entry no. 106 . (ztd) (Entered:
                   06/22/2020)
06/20/2020         MINUTE ORDER: Defendants shall file any oppositions to Plaintiffs' 101 ,
                   102 , 103 , 104 , and 105 no later than June 25, 2020. The opposition to each
                   motion shall be filed separately, rather than as an omnibus opposition.
                   Plaintiffs shall file any replies no later than June 29, 2020. The replies in
                   support of each motion shall be filed separately, rather than as an omnibus
                   reply. Signed by Judge Tanya S. Chutkan on 6/20/2020. (lcdl) (Entered:
                   06/20/2020)
06/20/2020   106   MOTION to Expedite (Corrected) (THIS DOCUMENT RELATES TO: Lee v.
                   Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr,
                   20−cv−557) by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY (Attachments: # 1 Text of Proposed
                   Order)(Schoenfeld, Alan) (Entered: 06/20/2020)
06/23/2020         Set/Reset Deadlines: Responses due by 6/25/2020. Replies due by 6/29/2020.
                   (tb) (Entered: 06/23/2020)
06/25/2020   107   Memorandum in opposition to re 104 MOTION for Discovery Expedited filed
                   by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   108   Memorandum in opposition to re 106 MOTION to Expedite (Corrected)
                   (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by WILLIAM P. BARR,
                   MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement


                                                                                                   55
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 56 of 90



                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER. (Burch, Alan) (Entered: 06/25/2020)
06/25/2020   109   Memorandum in opposition to re 101 MOTION to Strike 99 Notice (Other),,
                   filed by WILLIAM P. BARR, ANTHONY BATTLE, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1
                   Declaration of Kevin Pistro)(Burch, Alan) (Entered: 06/25/2020)
06/25/2020   110   RESPONSE re 103 Memorandum, filed by WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER. (Handley, Cristen) (Entered: 06/25/2020)
06/25/2020   111   RESPONSE re 102 MOTION for Preliminary Injunction (this filing relates to
                   Lee v. Barr, 19cv2559, Purkey v. Barr, 19cv3214, Nelson v. Barr, 20cv557)
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                   Exhibit A (book excerp), # 2 Exhibit Winter Decl. Excerp, # 3 Affidavit
                   Declaration of Tom Watson, # 4 Affidavit Declaration of Joseph Antognini,
                   MD)(Lin, Jean) (Entered: 06/25/2020)
06/26/2020   112   NOTICE of Appearance by Danielle Desaulniers Stempel on behalf of
                   DANIEL LEWIS LEE (Attachments: # 1 Certificate of Service)(Stempel,
                   Danielle) (Entered: 06/26/2020)
06/26/2020   113   NOTICE of Correction (and Corrected Brief) by UNITED STATES
                   DEPARTMENT OF JUSTICE re 111 Response to motion, (Attachments: # 1
                   Errata CORRECTED Defendants' Opposition to Plaintiffs Lee, Honken,
                   Purkery and Nelson's Motion for a Preliminary Injunction)(Lin, Jean)
                   (Entered: 06/26/2020)
06/29/2020   114   REPLY to opposition to motion re (101 in 1:19−mc−00145−TSC) MOTION
                   to Strike (99) Notice (Other),, filed by KEITH NELSON. Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                   06/29/2020)
06/29/2020   115   REPLY re 102 , 103 in Support of Supplemental Memorandum in Support of
                   Motion for a Preliminary Injunction filed by DANIEL LEWIS LEE.


                                                                                               56
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 57 of 90



                   (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) Modified linkage on
                   6/30/2020 (ztd). (Entered: 06/29/2020)
06/29/2020   116   REPLY re 106 in Further Support of Motion for Expedited Discovery filed by
                   DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,
                   WESLEY IRA PURKEY. (Attachments: # 1 Exhibit A − OIRA Conclusion of
                   EO 12866 Regulatory Review, # 2 Exhibit B − Exec. Order No. 12,866, # 3
                   Certificate of Service)(Van Tol, Pieter) Modified linkage on 6/30/2020 (ztd).
                   (Entered: 06/29/2020)
06/29/2020   117   MOTION for Leave to File Supplemental Expert Declaration THIS
                   DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                   (Attachments: # 1 Exhibit 1 − Supplemental Expert Declaration of Gail A.
                   Van Norman, M.D., # 2 Text of Proposed Order)(Schoenfeld, Alan) (Entered:
                   06/29/2020)
06/29/2020   118   REPLY to opposition to motion re 102 MOTION for Preliminary Injunction
                   (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) filed by DUSTIN LEE
                   HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA
                   PURKEY. (Schoenfeld, Alan) (Entered: 06/29/2020)
06/29/2020   119   REPLY to opposition to motion re 106 MOTION to Expedite (Corrected)
                   (THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557) (THIS DOCUMENT
                   RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr, 19−cv−3214, and
                   Nelson v. Barr, 20−cv−557) filed by DUSTIN LEE HONKEN, DANIEL
                   LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld,
                   Alan) (Entered: 06/29/2020)
06/30/2020   120   RESPONSE re 117 MOTION for Leave to File Supplemental Expert
                   Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                   Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Exhibit
                   A−Proposed Surreply, # 2 Declaration Supplemental Declaration of Dr. Joseh
                   F. Antognini, # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   121   Consent MOTION for Leave to File Surreply and Supplemental Declaration
                   of Dr. Joseph F. Antognini, in opposition to Plaintiffs' Motion for Preliminary
                   Injunction (This filing relates to Lee v. Barr, 19cv2559, Purkey v. Barr,
                   19cv3214, and Nelson v. Barr, 20cv557) by UNITED STATES
                   DEPARTMENT OF JUSTICE (Attachments: # 1 Exhibit A−Proposed
                   Surreply, # 2 Exhibit A−1 Supplemental Declaration of Dr. Joseh F.
                   Antognini, # 3 Text of Proposed Order)(Lin, Jean) (Entered: 06/30/2020)
06/30/2020   122   NOTICE of Correction by UNITED STATES DEPARTMENT OF JUSTICE
                   re 120 Response to motion, 121 Consent MOTION for Leave to File Surreply
                   and Supplemental Declaration of Dr. Joseph F. Antognini, in opposition to
                   Plaintiffs' Motion for Preliminary Injunction (This filing relates to Lee v. Barr,
                   19cv2559, Purkey v. Barr, 19cv3214, and Nelso (Attachments: # 1 Corrected
                   Proposed Surreply, # 2 Corrected Supplemental Declaration of Dr. Joseph F.
                   Antognini)(Lin, Jean) (Entered: 06/30/2020)


                                                                                                        57
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 58 of 90



07/01/2020         MINUTE ORDER: It is hereby ORDERED that Plaintiff' 117 Motion for
                   Leave to File is GRANTED. Plaintiffs' filing of the supplemental expert
                   declaration of Dr. Gail A. Van Norman is deemed properly filed and,
                   accordingly, the court may consider this declaration in connection with
                   Plaintiff' Motion for a Preliminary Injunction. It is further ORDERED that 121
                   Consent Motion for Leave to File is GRANTED. The Clerk of the Court shall
                   docket Defendants' proposed surreply and supplemental declaration, the
                   corrected version of which Defendants attached to 122 Notice of Correction..
                   Signed by Judge Tanya S. Chutkan on 7/1/2020. (lcdl) (Entered: 07/01/2020)
07/01/2020   123   AFFIDAVIT Supplemental Expert Declaration of Gail A. Van Norman, M.D.,
                   by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH NELSON,
                   WESLEY IRA PURKEY. (ztd) (Entered: 07/01/2020)
07/01/2020   124   SURREPLY to re 117 MOTION for Leave to File Supplemental Expert
                   Declaration THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559,
                   Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Attachments: # 1
                   Declaration Supplemental Declaration of Dr. Joseh F. Antognini)(ztd) (Main
                   Document 124 replaced on 7/1/2020) (ztd). (Attachment 1 replaced on
                   7/1/2020) (ztd). (Entered: 07/01/2020)
07/02/2020   125   NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY re 116 Reply to Document, 104
                   MOTION for Discovery Expedited (Attachments: # 1 Certificate of
                   Service)(Van Tol, Pieter) (Entered: 07/02/2020)
07/03/2020   126   NOTICE of Supplemental Authority. (THIS DOCUMENT RELATES TO:
                   Purkey v. Barr, 19−cv−3214 ) by WESLEY IRA PURKEY (Attachments: # 1
                   Exhibit A)(Schoenfeld, Alan) (Entered: 07/03/2020)
07/03/2020   127   NOTICE OF WITHDRAWAL OF APPEARANCE as to WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   UTTAM DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV,
                   Individually and in their official capacities; 07−cv−02145−TSC), JOHN
                   DOES(I−V, Individually and in their official capacities 05cv2337; 12cv00782
                   I−X), NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN
                   FULKS, ERIC H. HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E.
                   KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART,
                   CHARLES L. LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY,
                   CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. Attorney Ethan Price
                   Davis terminated. (Attachments: # 1 Certificate of Service)(Davis, Ethan)
                   (Entered: 07/03/2020)
07/06/2020         MINUTE ORDER: Plaintiff's Unopposed Motion 91 to File Document Under
                   Seal is hereby GRANTED. The Clerk of the Court is requested to file under
                   seal Plaintiffs Amended Complaint (Exhibit 1). SO ORDERED by Judge
                   Tanya S. Chutkan on 07/06/2020. (tb) (Entered: 07/06/2020)
07/06/2020   128   *SEALED* AMENDED COMPLAINT against WILLIAM P. BARR, MARK
                   BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM


                                                                                                    58
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 59 of 90



                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER filed by WESLEY IRA PURKEY.(ztd) (Entered:
                   07/07/2020)
07/10/2020   129   NOTICE OF SUPPLEMENTAL AUTHORITY by DANIEL LEWIS LEE
                   (Attachments: # 1 Exhibit A − Peterson v. Barr Order Granting Pls.' Motion
                   for Prelim. Inj., # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/10/2020)
07/10/2020         MINUTE ORDER: Telephone Status Conference scheduled for July 11, 2020
                   at 1 PM. Signed by Judge Tanya S. Chutkan on 7/10/2020. (lcdl) (Entered:
                   07/10/2020)
07/11/2020         Set/Reset Hearings: Telephone Conference set for 7/11/2020 at 01:00 PM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (lcdl) (Entered: 07/11/2020)
07/11/2020         Minute Entry: Telephone Conference held on 7/11/2020 before Judge Tanya
                   S. Chutkan: The parties informed the Court of the posture of pending
                   executions. (Court Reporter Bryan Wayne) (tb) (Entered: 07/11/2020)
07/11/2020   130   TRANSCRIPT OF 7/11/20 TELEPHONE CONFERENCE before Judge
                   Tanya S. Chutkan held on July 11, 2020; Page Numbers: 1−14. Date of
                   Issuance: 7/11/2020. Court Reporter: Bryan A. Wayne. Transcripts may be
                   ordered by submitting the Transcript Order Form at www.dcd.uscourts.gov.
                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter referenced
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                   from the court reporter.NOTICE RE REDACTION OF TRANSCRIPTS:
                   The parties have twenty−one days to file with the court and the court reporter
                   any request to redact personal identifiers from this transcript. If no such
                   requests are filed, the transcript will be made available to the public via
                   PACER without redaction after 90 days. The policy, which includes the five
                   personal identifiers specifically covered, is located on our website at
                   www.dcd.uscourts.gov. Redaction Request due 8/1/2020. Redacted Transcript
                   Deadline set for 8/11/2020. Release of Transcript Restriction set for
                   10/9/2020.(Wayne, Bryan) (Entered: 07/11/2020)
07/12/2020   131   NOTICE OF SUPPLEMENTAL AUTHORITY by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY
                   (Attachments: # 1 Exhibit Hartkemeyer v. Barr − Declaration of Rick Winter,
                   # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   132   NOTICE (Corrected) of Supplemental Authority by DUSTIN LEE HONKEN,
                   DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA PURKEY


                                                                                                       59
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 60 of 90



                   (Attachments: # 1 Exhibit Exhibit Hartkemeyer v. Barr − Declaration of Rick
                   Winter, # 2 Certificate of Service)(Van Tol, Pieter) (Entered: 07/12/2020)
07/12/2020   133   NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Peterson v.
                   Barr Filed Opinion (No. 20−2252), # 2 Certificate of Service)(Van Tol, Pieter)
                   (Entered: 07/12/2020)
07/12/2020   134   RESPONSE re 133 Notice (Other), 132 Notice (Other), (this filing relates to
                   Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No.
                   19−cv−03214), and Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P.
                   BARR, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER. (Handley, Cristen) (Entered: 07/12/2020)
07/13/2020   135   MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                   preliminary injunction. Signed by Judge Tanya S. Chutkan on 7/13/2020.
                   (lcdl) (Entered: 07/13/2020)
07/13/2020   136   ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction.
                   Defendants are hereby enjoined from executing Plaintiffs until further order of
                   this court. See Order for details. Signed by Judge Tanya S. Chutkan on
                   7/13/2020. (lcdl) (Entered: 07/13/2020)
07/13/2020   137   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 135 Memorandum &
                   Opinion, 136 Order on Motion for Preliminary Injunction by MICHELE
                   LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                   EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                   MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,
                   WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                   FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY
                   G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                   05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                   TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                   Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                   Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                   07/13/2020)
07/13/2020   138   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   137 Notice of Appeal to DC Circuit Court,,,. (ztd) (Entered: 07/13/2020)

                                                                                                     60
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 61 of 90



07/13/2020   139   MOTION to Stay re 136 Order on Motion for Preliminary Injunction, 135
                   Memorandum & Opinion (this filing relates to Lee v. Barr et al. (No.
                   19−cv−2559), Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr
                   (No. 20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Attachments: # 1 Declaration Declaration of Rick Winter)(Handley, Cristen)
                   (Entered: 07/13/2020)
07/13/2020   140   Memorandum in opposition to re 139 MOTION to Stay re 136 Order on
                   Motion for Preliminary Injunction, 135 Memorandum & Opinion (this filing
                   relates to Lee v. Barr et al. (No. 19−cv−2559), Purkey v. Barr et al. (No.
                   19−cv−03214), and Nelson v. Barr (No. 20−cv−557)) filed by DUSTIN LEE
                   HONKEN, DANIEL LEWIS LEE, KEITH NELSON, WESLEY IRA
                   PURKEY. (Attachments: # 1 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/13/2020         MINUTE ORDER: Upon consideration of Defendants' 139 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 139 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 7/13/2020. (lcdl) (Entered: 07/13/2020)
07/13/2020         USCA Case Number 20−5199 for 137 Notice of Appeal to DC Circuit Court,,,
                   filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                   T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                   07/13/2020)
07/13/2020   141   NOTICE by DUSTIN LEE HONKEN, DANIEL LEWIS LEE, KEITH
                   NELSON, WESLEY IRA PURKEY (Attachments: # 1 Exhibit A − No.
                   20−5199 Order, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/13/2020   142   NOTICE by DANIEL LEWIS LEE (Attachments: # 1 Exhibit A − Letter from
                   Counsel Pieter Van Tol, # 2 Certificate of Service)(Van Tol, Pieter) (Entered:
                   07/13/2020)
07/14/2020   143   WITHDRAWN PURSUANT TO DOCKET ENTRY NO. 194 . . . .
                   .Emergency MOTION for Order on Pending Claim and Motion by DANIEL

                                                                                                       61
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 62 of 90



                   LEWIS LEE (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                   Modified on 8/17/2020 (ztd). (Entered: 07/14/2020)
07/14/2020   144   MOTION for Order (Emergency Notice Requesting Ruling on Pending
                   Motion), re 102 , [THIS DOCUMENT RELATES TO: Lee v. Barr,
                   19−cv−2559, Purkey v. Barr, 19−cv−3214, and Nelson v. Barr, 20−cv−557]
                   by DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY
                   (Schoenfeld, Alan) Modified event and text on 7/14/2020 (ztd). (Entered:
                   07/14/2020)
07/15/2020   145   MEMORANDUM AND OPINION regarding Plaintiffs' 102 motion for
                   preliminary injunction and Plaintiffs' 144 Motion for Order. Signed by Judge
                   Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   146   ORDER granting Plaintiffs' 102 Motion for Preliminary Injunction and
                   granting Plaintiffs' 144 Motion for Order. Defendants are HEREBY
                   ENJOINED from executing Plaintiffs until further order of this court. See
                   Order for details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)
                   (Entered: 07/15/2020)
07/15/2020   147   NOTICE OF APPEAL TO DC CIRCUIT COURT by MICHELE
                   LEONHART, JOHN F. CARAWAY, JEFFREY E. KRUEGER, CHADRICK
                   EVAN FULKS, UNITED STATES DEPARTMENT OF JUSTICE, JOSEPH
                   MCCLAIN, ERIC H. HOLDER, JR, CHARLES E. SAMUELS, JR,
                   WILLIAM P. BARR, NEWTON E. KENDIG, II, MARK BEZY, KERRY J.
                   FORESTAL, NICOLE ENGLISH, PAUL LAIRD, THOMAS WEBSTER,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), UTTAM DHILLON, ALAN R. DOERHOFF, HARLEY
                   G. LAPPIN, JOHN DOES(I−V, Individually and in their official capacities
                   05cv2337; 12cv00782 I−X), CHARLES L. LOCKETT, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   MICHAEL B. MUKASEY, T. J. WATSON, KAREN
                   TANDY(07−cv−02145−TSC), RADM CHRIS A. BINA. Fee Status: No Fee
                   Paid. Parties have been notified. (Attachments: # 1 Exhibit District Court
                   Opinion, # 2 Exhibit District Court Order)(Handley, Cristen) (Entered:
                   07/15/2020)
07/15/2020   148   MOTION to Stay (this filing relates to Lee v. Barr et al. (No. 19−cv−2559),
                   Purkey v. Barr et al. (No. 19−cv−03214), and Nelson v. Barr (No.
                   20−cv−557)) by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A.
                   BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF,
                   JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                   WATSON, THOMAS WEBSTER (Handley, Cristen) (Entered: 07/15/2020)
07/15/2020   149   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The fee was not paid

                                                                                                  62
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 63 of 90



                   because it was filed in forma pauperis re (147 in 1:19−mc−00145−TSC)
                   Notice of Appeal to DC Circuit Court. Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(zadc) (Entered: 07/15/2020)
07/15/2020   150   Memorandum in opposition to re 53 MOTION to Stay Preliminary Injunction
                   Pending Appeal (This document relates to Bourgeois v. Dep't of Justice,
                   12−cv−782, Lee v. Barr, 19−cv−2559, and Purkey v. Barr, 19−cv−3214)
                   THIS DOCUMENT RELATES TO: Lee v. Barr, 19−cv−2559, Purkey v. Barr,
                   19−cv−3214, and Nelson v. Barr, 20−cv−557 filed by DUSTIN LEE
                   HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (Schoenfeld, Alan)
                   (Entered: 07/15/2020)
07/15/2020         USCA Case Number 20−5206 for 147 Notice of Appeal to DC Circuit Court,,,
                   filed by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES,
                   T. J. WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN. (zrdj) (Entered:
                   07/15/2020)
07/15/2020   151   Emergency MOTION for Order for Preservation of Evidence by DANIEL
                   LEWIS LEE (Attachments: # 1 Certificate of Service, # 2 Text of Proposed
                   Order)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   152   NOTICE OF CROSS APPEAL as to 146 Order on Motion for Order, 145
                   Memorandum & Opinion by DUSTIN LEE HONKEN, KEITH NELSON,
                   WESLEY IRA PURKEY. Filing fee $ 505, receipt number
                   ADCDC−7341407. Fee Status: Fee Paid. Parties have been notified.
                   (Schoenfeld, Alan) (Entered: 07/15/2020)
07/15/2020   153   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                   was paid this date re 152 Notice of Cross Appeal. (zjf) (Entered: 07/15/2020)
07/15/2020         MINUTE ORDER: Upon consideration of Defendants' 148 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 148 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered: 07/15/2020)
07/15/2020   154   ENTERED IN ERROR.....Transmission of the Notice of Appeal, Order
                   Appealed (Memorandum Opinion), and Docket Sheet to US Court of Appeals.
                   The Court of Appeals fee was paid this date re 152 Notice of Cross Appeal.
                   (zrdj) Modified on 7/15/2020 (zrdj). (Entered: 07/15/2020)
07/15/2020         NOTICE OF CORRECTED DOCKET ENTRY: re 154 Transmission of
                   Notice of Appeal and Docket Sheet to USCA, was entered in error AS A
                   DUPLICATE. (zrdj) (Entered: 07/15/2020)
07/15/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 151
                   Emergency Motion for Order for Preservation of Evidence no later than 2PM
                   EST today, 7/15/2020. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl)


                                                                                                       63
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 64 of 90



                   (Entered: 07/15/2020)
07/15/2020   155   Memorandum in opposition to re 151 Emergency MOTION for Order for
                   Preservation of Evidence filed by WILLIAM P. BARR, HARLEY G.
                   LAPPIN. (Burch, Alan) (Entered: 07/15/2020)
07/15/2020         USCA Case Number 20−5210 for 152 Notice of Cross Appeal, filed by
                   DUSTIN LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY. (zrdj)
                   (Entered: 07/15/2020)
07/15/2020   156   MANDATE of USCA as to 137 Notice of Appeal to DC Circuit Court,,, filed
                   by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                   WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                   Number 20−5199. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   07/15/2020)
07/15/2020   157   REPLY to opposition to motion re 151 Emergency MOTION for Order for
                   Preservation of Evidence filed by DANIEL LEWIS LEE. (Attachments: # 1
                   Certificate of Service)(Van Tol, Pieter) (Entered: 07/15/2020)
07/15/2020   158   ORDER granting 151 Motion for Order to Preserve Evidence. See Order for
                   details. Signed by Judge Tanya S. Chutkan on 7/15/2020. (lcdl) (Entered:
                   07/15/2020)
07/15/2020   159   NOTICE of Appearance by Michael Robles on behalf of KEITH NELSON
                   (Robles, Michael) (Entered: 07/15/2020)
07/15/2020   160   Emergency MOTION for Preservation of Evidence by KEITH NELSON
                   (Attachments: # 1 Text of Proposed Order)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn) (Entered:
                   07/15/2020)
07/16/2020   161   NOTICE Regarding Body of Daniel Lewis Lee by WILLIAM P. BARR,
                   MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, JEFFREY
                   PAUL, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator, Drug
                   Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER re 158 Order on Motion for
                   Order (Attachments: # 1 Exhibit Email to counsel for Lee)(Burch, Alan)
                   (Entered: 07/16/2020)
07/16/2020   162   RESPONSE re 160 Emergency MOTION for Preservation of Evidence filed
                   by WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON


                                                                                              64
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 65 of 90



                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                   07/16/2020)
07/16/2020   163   ORDER granting 160 Emergency Motion to Preserve Evidence. See Order for
                   details. Signed by Judge Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered:
                   07/16/2020)
07/16/2020   164   Emergency MOTION to Stay Execution Pending Cross−Appeal by DUSTIN
                   LEE HONKEN Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan,
                   Shawn) (Entered: 07/16/2020)
07/16/2020   165   Memorandum in opposition to re 164 Emergency MOTION to Stay Execution
                   Pending Cross−Appeal (this filing relates to Lee (Honken) v. Barr et al. (No.
                   19−cv−2559)) filed by WILLIAM P. BARR, MARK BEZY, RADM CHRIS
                   A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN R.
                   DOERHOFF, JOHN DOES(I−IV, Individually and in their official capacities;
                   07−cv−02145−TSC), JOHN DOES(I−V, Individually and in their official
                   capacities 05cv2337; 12cv00782 I−X), NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, ERIC H. HOLDER, JR,
                   NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD,
                   HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT,
                   JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS,
                   JR, KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Handley, Cristen) (Entered: 07/16/2020)
07/16/2020   166   ORDER denying 164 Motion to Stay. See Order for details. Signed by Judge
                   Tanya S. Chutkan on 7/16/2020. (lcdl) (Entered: 07/16/2020)
07/22/2020   167   MANDATE of USCA as to 147 Notice of Appeal to DC Circuit Court,,, filed
                   by MICHAEL B. MUKASEY, CHARLES L. LOCKETT, JOHN DOES, T. J.
                   WATSON, KERRY J. FORESTAL, THOMAS WEBSTER, ERIC H.
                   HOLDER, JR., MARK BEZY, CHADRICK EVAN FULKS, NICOLE
                   ENGLISH, CHARLES E. SAMUELS, JR., MICHELE LEONHART, RADM
                   CHRIS A. BINA, KAREN TANDY, UNITED STATES DEPARTMENT OF
                   JUSTICE, NEWTON E. KENDIG, II, JOHN F. CARAWAY, PAUL LAIRD,
                   JOSEPH MCCLAIN, JEFFREY E. KRUEGER, WILLIAM P. BARR, ALAN
                   R. DOERHOFF, UTTAM DHILLON, HARLEY G. LAPPIN ; USCA Case
                   Number 20−5206. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   07/22/2020)
07/22/2020   168   NOTICE of Appearance by Harry P. Cohen on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen,
                   Harry) (Entered: 07/22/2020)
07/31/2020   169   MOTION to Dismiss Plaintiffs' NON−APA Claims and for Summary
                   Judgment Regarding Plaintiffs' APA CLAIMS (This filing relates to All


                                                                                                   65
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 66 of 90



                   CASES) by UNITED STATES DEPARTMENT OF JUSTICE (Attachments:
                   # 1 Text of Proposed Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   170   MOTION for Summary Judgment as to Plaintiffs' APA Claims (This filing
                   relates to ALL CASES and is the same filing as ECF No. 169)) by UNITED
                   STATES DEPARTMENT OF JUSTICE (Attachments: # 1 Text of Proposed
                   Order)(Lin, Jean) (Entered: 07/31/2020)
07/31/2020   171   NOTICE of Fourth Supplement to the Administrative Record (this filing
                   relates to ALL CASES) by UNITED STATES DEPARTMENT OF JUSTICE
                   (Kossak, Jonathan) (Entered: 07/31/2020)
07/31/2020   172   NOTICE Regarding Execution Date by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM DHILLON, ALAN
                   R. DOERHOFF, NICOLE ENGLISH, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, MICHAEL B. MUKASEY, CHARLES E. SAMUELS, JR,
                   KAREN TANDY(Administrator, Drug Enforcement Administration
                   (05cv2337)), KAREN TANDY(07−cv−02145−TSC), UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER
                   (Burch, Alan) (Entered: 07/31/2020)
07/31/2020   173   MOTION to Vacate Preliminary Injunctions Barring Executions of Plaintiffs
                   James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                   Anthony Battle, and Jeffrey Paul by WILLIAM P. BARR, MARK BEZY,
                   RADM CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF,
                   KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E.
                   KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER (Attachments: # 1 Text of
                   Proposed Order)(Burch, Alan) (Entered: 07/31/2020)
07/31/2020   174   Emergency MOTION to Expedite Trial by KEITH NELSON (Attachments: #
                   1 Text of Proposed Order)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 07/31/2020)
07/31/2020   176   MANDATE of USCA as to 152 Notice of Cross Appeal, filed by DUSTIN
                   LEE HONKEN, KEITH NELSON, WESLEY IRA PURKEY ; USCA Case
                   Number 20−5210. (Attachments: # 1 USCA Order)(zrdj) (Entered:
                   08/03/2020)
08/03/2020         MINUTE ORDER: Plaintiffs shall file any opposition to Defendants' Motion
                   to Dismiss and Motion for Summary Judgment 169 170 in a single filing no
                   later than August 10, 2020. Defendants shall file any Reply no later than
                   August 13, 2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl)
                   (Entered: 08/03/2020)
08/03/2020         MINUTE ORDER: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul shall file any
                   opposition to Defendants' Motion to Vacate 173 in a single filing no later than
                   August 11, 2020. Defendants shall file any Reply no later than August 14,

                                                                                                     66
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 67 of 90



                   2020. Signed by Judge Tanya S. Chutkan on 8/3/2020. (lcdl) (Entered:
                   08/03/2020)
08/03/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiff Nelson's
                   Motion to Expedite Trial 174 no later than August 5, 2020. Plaintiff Nelson
                   shall file any reply no later than August 7, 2020. Signed by Judge Tanya S.
                   Chutkan on 8/3/2020. (lcdl) (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Response to Motion to Dismiss or for Summary
                   Judgment due by 8/10/2020. Reply to Motion for Summary Judgment due by
                   8/13/2020. (tb) (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Response due by 8/11/2020. Reply due by 8/14/2020.
                   (tb) (Entered: 08/03/2020)
08/03/2020         Set/Reset Deadlines: Motion to Expedite due by 8/5/2020. Reply due by
                   8/7/2020. (tb) (Entered: 08/03/2020)
08/03/2020   175   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− James K.
                   Stronski, Filing fee $ 100, receipt number DCDC−7415356. Fee Status: Fee
                   Paid. by KEITH NELSON (Attachments: # 1 Declaration of James K.
                   Stronski, # 2 Text of Proposed Order, # 3 Certificate of Service)Associated
                   Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn)
                   (Entered: 08/03/2020)
08/03/2020   177   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Brian J.
                   O'Sullivan, Filing fee $ 100, receipt number DCDC−7417622. Fee Status: Fee
                   Paid. by KEITH NELSON (Attachments: # 1 Declaration of Brian J.
                   O'Sullivan, # 2 Text of Proposed Order, # 3 Certificate of Service)Associated
                   Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn)
                   (Entered: 08/03/2020)
08/04/2020   178   Memorandum in opposition to re 174 Emergency MOTION to Expedite Trial
                   (this filing relates to Nelson v. Barr (No. 20−cv−557)) filed by WILLIAM P.
                   BARR, RADM CHRIS A. BINA, JOHN F. CARAWAY, UTTAM
                   DHILLON, ALAN R. DOERHOFF, JOHN DOES(I−IV, Individually and in
                   their official capacities; 07−cv−02145−TSC), JOHN DOES(I−V, Individually
                   and in their official capacities 05cv2337; 12cv00782 I−X), NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, ERIC H.
                   HOLDER, JR, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, MICHAEL B. MUKASEY, CHARLES E.
                   SAMUELS, JR, KAREN TANDY(Administrator, Drug Enforcement
                   Administration (05cv2337)), KAREN TANDY(07−cv−02145−TSC),
                   UNITED STATES DEPARTMENT OF JUSTICE, T. J. WATSON,
                   THOMAS WEBSTER. (Handley, Cristen) (Entered: 08/04/2020)
08/04/2020         MINUTE ORDER: Granting 175 7 Motions for Leave to Appear Pro Hac
                   Vice. James K. Stronski and Brian J. OSullivan and are hereby admitted pro
                   hac vice to appear in this matter on behalf of Plaintiff (Nelson v. Barr
                   20−cv−557). Counsel should register for e−filing via PACER and file a
                   notice of appearance pursuant to LCvR 83.6(a). Click for instructions;
                   granting 177 Motion for Leave to Appear Pro Hac V ice Counsel should
                   register for e−filing via PACER and file a notice of appearance pursuant
                   to LCvR 83.6(a). Click for instructions. Signed by Judge Tanya S. Chutk an

                                                                                                   67
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 68 of 90



                   on 8/4/2020. (DJS) (Entered: 08/04/2020)
08/04/2020   179   MOTION to defer briefing on Defendants' Motion to Vacate Preliminary
                   Injunctions pending resolution of dispositive motions by ANTHONY
                   BATTLE, ORLANDO HALL, CORY JOHNSON, JEFFREY PAUL, JAMES
                   H. ROANE, JR, RICHARD TIPTON, BRUCE WEBSTER (Attachments: # 1
                   Text of Proposed Order)(Lentz, Amy) (Entered: 08/04/2020)
08/04/2020   180   Emergency MOTION for Summary Judgment on FDCA Causes of Action by
                   KEITH NELSON (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Service)(Cohen, Harry) (Entered: 08/04/2020)
08/05/2020         MINUTE ORDER: Defendants shall file any opposition to Plaintiffs' 179
                   Motion to Defer Briefing no later than August 6, 2020. Plaintiffs James Roane,
                   Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle,
                   and Jeffrey Paul shall file any joint reply no later than August 7, 2020. Signed
                   by Judge Tanya S. Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)
08/05/2020         MINUTE ORDER: Defendants' opposition to Plaintiff Nelson's 180 Motion
                   for Summary Judgment shall be filed no later than August 10, 2020. Nelson's
                   Reply shall be filed no later than August 13, 2020. Signed by Judge Tanya S.
                   Chutkan on 8/5/2020. (lcdl) (Entered: 08/05/2020)
08/05/2020         Set/Reset Deadlines: Response due by 8/6/2020. Reply due by 8/7/2020. (tb)
                   (Entered: 08/05/2020)
08/05/2020         Set/Reset Deadlines: Response to Motion for Summary Judgment due by
                   8/10/2020. Reply to Motion for Summary Judgment due by 8/13/2020. (tb)
                   (Entered: 08/05/2020)
08/05/2020   181   Memorandum in opposition to re 179 MOTION to defer briefing on
                   Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                   dispositive motions filed by WILLIAM P. BARR, MARK BEZY, RADM
                   CHRIS A. BINA, JOHN F. CARAWAY, ALAN R. DOERHOFF, NICOLE
                   ENGLISH, KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON
                   E. KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, KAREN TANDY(Administrator,
                   Drug Enforcement Administration (05cv2337)), KAREN
                   TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT OF
                   JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered:
                   08/05/2020)
08/05/2020   182   REPLY to opposition to motion re 179 MOTION to defer briefing on
                   Defendants' Motion to Vacate Preliminary Injunctions pending resolution of
                   dispositive motions filed by ANTHONY BATTLE, ORLANDO HALL,
                   CORY JOHNSON, JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD
                   TIPTON, BRUCE WEBSTER. (Lentz, Amy) (Entered: 08/05/2020)
08/07/2020   183   REPLY to opposition to motion re (23 in 1:20−cv−00557−TSC, 174 in
                   1:19−mc−00145−TSC) Emergency MOTION to Expedite Trial filed by
                   KEITH NELSON. (Attachments: # 1 Exhibit 1 − Report of Dr. DeJong, # 2
                   Exhibit 2 − Second Suppl. Decl. of Gail A. Van Norman, M.D., # 3 Certificate
                   of Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/07/2020)


                                                                                                      68
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 69 of 90



08/10/2020         MINUTE ORDER related to James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul: Plaintiffs'
                   Motion to Defer Briefing 179 is hereby DENIED. However, the briefing
                   schedule on the Motion to Vacate 173 is hereby amended as follows: Plaintiffs
                   James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                   Anthony Battle, and Jeffrey Paul shall file any joint opposition no later than
                   8/17/2020 and Defendants shall file any Reply no later than 8/20/2020. Signed
                   by Judge Tanya S. Chutkan on 8/10/2020. (lcdl) (Entered: 08/10/2020)
08/10/2020   184   Memorandum in opposition to re (169 in 1:19−mc−00145−TSC) MOTION to
                   Dismiss Plaintiffs' NON−APA Claims and for Summary Judgment Regarding
                   Plaintiffs' APA CLAIMS (This filing relates to All CASES), (170 in
                   1:19−mc−00145−TSC) MOTION for Summary Judgment as to Plaintiffs'
                   APA Claims (This filing relates to ALL CASES and is the same filing as ECF
                   No. 169)) Opposition on Behalf of All Plaintiffs filed by JEFFREY PAUL.
                   (Attachments: # 1 Exhibit Ex. 1, # 2 Exhibit Ex. 2, # 3 Exhibit Ex.
                   3)Associated Cases: 1:19−mc−00145−TSC, 1:19−cv−03520−TSC,
                   1:20−cv−00474−TSC, 1:20−cv−00557−TSC(Nolan, Shawn) (Entered:
                   08/10/2020)
08/10/2020   185   NOTICE of Appearance by Bradley P. Humphreys on behalf of All
                   Defendants (Humphreys, Bradley) (Entered: 08/10/2020)
08/10/2020   186   Memorandum in opposition to re 169 MOTION to Dismiss Plaintiffs'
                   NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                   CLAIMS (This filing relates to All CASES) Supplemental filed by NORRIS G.
                   HOLDER, JR. (Attachments: # 1 Exhibit Declaration of Dr. Gail Van
                   Norman)(Braden, Scott) (Entered: 08/10/2020)
08/10/2020   187   RESPONSE re 180 Emergency MOTION for Summary Judgment on FDCA
                   Causes of Action (This filing relates to Nelson v. Barr, 20cv557) filed by
                   UNITED STATES DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered:
                   08/10/2020)
08/10/2020   188   MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alexander C.
                   Drylewski, Filing fee $ 100, receipt number ADCDC−7446368. Fee Status:
                   Fee Paid. by CORY JOHNSON (Attachments: # 1 Declaration of Alexander
                   C. Drylewski, # 2 Text of Proposed Order)(Salzman, Donald) (Entered:
                   08/10/2020)
08/11/2020         Set/Reset Deadlines: Plaintiffs James Roane, Richard Tipton, Cory Johnson,
                   Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul's Joint
                   response due by 8/17/2020. Reply due by 8/20/2020. (tb) (Entered:
                   08/11/2020)
08/12/2020   189   NOTICE of Appearance by Brian J O'Sullivan on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(O'Sullivan,
                   Brian) (Entered: 08/12/2020)
08/13/2020         MINUTE ORDER: It is hereby ORDERED that a telephonic status conference
                   is scheduled for August 14, 2020 at 10:00 a.m. eastern. The court intends to
                   discuss 174 Motion to Expedite Trial. It is further ORDERED that, pursuant to
                   Standing Order 20−20 (BAH), the Court will provide access for the public to
                   listen to the status conference at toll−free number 866−590−5055 and access
                   code 3850112; and it is further ORDERED that participants using the public

                                                                                                    69
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 70 of 90



                   access telephone line shall adhere to the rules set forth in Standing Order
                   20−20, available on the Court's website. Signed by Judge Tanya S. Chutkan on
                   8/13/2020. (lcdl) (Entered: 08/13/2020)
08/13/2020         Set/Reset Hearings: Status Conference set for 8/14/2020 at 10:00 AM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 08/13/2020)
08/13/2020   190   REPLY to opposition to motion re (180 in 1:19−mc−00145−TSC) Emergency
                   MOTION for Summary Judgment on FDCA Causes of Action filed by KEITH
                   NELSON. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Certificate of
                   Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/13/2020)
08/13/2020   191   REPLY to opposition to motion re 169 MOTION to Dismiss Plaintiffs'
                   NON−APA Claims and for Summary Judgment Regarding Plaintiffs' APA
                   CLAIMS (This filing relates to All CASES) filed by UNITED STATES
                   DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/13/2020)
08/14/2020   192   NOTICE of Appearance by James K. Stronski on behalf of KEITH NELSON
                   Associated Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Stronski,
                   James) (Entered: 08/14/2020)
08/14/2020         Minute Entry: Telephone Conference held on 8/14/2020 before Judge Tanya
                   S. Chutkan: Oral argument on 174 Motion for Expedited Trial; heard and
                   taken under advisement. The Court hereby DENIES AS MOOT motions 104
                   and 106 . (Court Reporter Nancy Meyer) (tb) Modified on 8/14/2020 (tb).
                   (Entered: 08/14/2020)
08/15/2020   193   ORDER granting 169 Motion to Dismiss as to Count II ONLY and as to all
                   Plaintiffs except Norris Holder; denying 174 Motion for an Expedited Trial.
                   Signed by Judge Tanya S. Chutkan on 8/15/2020. (lcdl) (Entered: 08/15/2020)
08/17/2020   194   NOTICE OF WITHDRAWAL OF MOTION by DANIEL LEWIS LEE re 143
                   Emergency MOTION for Order on Pending Claim and Motion, 103
                   Memorandum, (Attachments: # 1 Certificate of Service)(Van Tol, Pieter)
                   (Entered: 08/17/2020)
08/17/2020   195   NOTICE (EMERGENCY) Requesting Ruling on Pending Motions by KEITH
                   NELSON (Attachments: # 1 Certificate of Service)Associated Cases:
                   1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Cohen, Harry) (Entered:
                   08/17/2020)
08/17/2020   196   Emergency MOTION for Entry of Final Judgment by KEITH NELSON
                   (Attachments: # 1 Text of Proposed Order, # 2 Certificate of
                   Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/17/2020)
08/17/2020   197   Memorandum in opposition to re 173 MOTION to Vacate Preliminary
                   Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                   Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                   filed by ANTHONY BATTLE, ORLANDO HALL, CORY JOHNSON,
                   JEFFREY PAUL, JAMES H. ROANE, JR, RICHARD TIPTON, BRUCE
                   WEBSTER. (Attachments: # 1 Text of Proposed Order)(Miller, Evan)
                   (Entered: 08/17/2020)
08/17/2020   198

                                                                                                  70
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 71 of 90



                   RESPONSE re 196 Emergency MOTION for Entry of Final Judgment (This
                   filing relates to Nelson v. Barr, 20cv557) filed by UNITED STATES
                   DEPARTMENT OF JUSTICE. (Lin, Jean) (Entered: 08/17/2020)
08/18/2020   199   NOTICE of Appearance by Jonathan S. Meltzer on behalf of BRANDON
                   BERNARD (Meltzer, Jonathan) (Entered: 08/18/2020)
08/18/2020   200   NOTICE of Appearance by Brendan B. Gants on behalf of BRANDON
                   BERNARD (Gants, Brendan) (Entered: 08/18/2020)
08/18/2020   201   REPLY to opposition to motion re (32 in 1:20−cv−00557−TSC, 196 in
                   1:19−mc−00145−TSC) Emergency MOTION for Entry of Final Judgment
                   filed by KEITH NELSON. (Attachments: # 1 Certificate of
                   Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Cohen, Harry) (Entered: 08/18/2020)
08/18/2020         MINUTE ORDER to SHOW CAUSE: In light of the court's August 15, 2020
                   order 193 and Plaintiff Keith Nelson's emergency motion 196 , it is hereby
                   ORDERED that all Plaintiffs with the exception of Norris Holder shall SHOW
                   CAUSE in writing, not to exceed 10 pages, by 5p.m. on August 19, 2020,
                   whether they object to the entry of final judgment as to Count II of the
                   Amended Complaint 92 . Signed by Judge Tanya S. Chutkan on 08/18/2020.
                   (kcfb) (Entered: 08/18/2020)
08/19/2020         Set/Reset Deadlines: Response to Show Cause due by 5 p.m. on 8/19/2020.
                   (tb) (Entered: 08/19/2020)
08/19/2020   202   RESPONSE TO ORDER TO SHOW CAUSE by JEFFREY PAUL, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES re Order to Show Cause, On Behalf of All Plaintiffs
                   Except Nelson, Holder and Vialva filed by JEFFREY PAUL, IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES. Associated Cases: 1:19−mc−00145−TSC,
                   1:19−cv−03520−TSC, 1:20−cv−00474−TSC, 1:20−cv−00557−TSC,
                   1:20−cv−01693−TSC(Nolan, Shawn) (Entered: 08/19/2020)
08/19/2020   203   RESPONSE re 196 Emergency MOTION for Entry of Final Judgment filed by
                   CHRISTOPHER ANDRE VIALVA. (Otto, Susan) (Entered: 08/19/2020)
08/20/2020   204   MEMORANDUM AND OPINION re 196 Plaintiff KEITH NELSON's
                   Emergency MOTION for Entry of Final Judgment. Signed by Judge Tanya S.
                   Chutkan on 8/20/2020. (DJS) (Entered: 08/20/2020)
08/20/2020   205   ORDER granting 196 Motion for Entry of Final Judgment. The court hereby
                   enters PARTIAL FINAL JUDGMENT for the Defendants, dismissing Count
                   II (Eighth Amendment) of the Amended Complaint. This Judgement applies to
                   all Plaintiffs in this consolidated action, except Norris Holder. Signed by
                   Judge Tanya S. Chutkan on 8/20/2020. (DJS) (ztb). (Entered: 08/20/2020)
08/20/2020   206   NOTICE OF APPEAL TO DC CIRCUIT COURT as to ( 193 in
                   1:19−mc−00145−TSC) Order on Motion to Expedite by KEITH NELSON.
                   Filing fee $ 505, receipt number DCDC−7488946. Fee Status: Fee Paid.
                   Parties have been notified. (Attachments: # 1 Certificate of Service)Associated
                   Cases: 1:19−mc−00145−TSC, 1:20−cv−00557−TSC(Clune, Kathryn);
                   Modified text and deleted docket entry relationship on 8/20/2020 at the request


                                                                                                     71
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 72 of 90



                   of counsel (ztth). (Entered: 08/20/2020)
08/20/2020   207   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals fee
                   was paid this date re 206 Notice of Appeal to DC Circuit Court. (ztth)
                   (Entered: 08/20/2020)
08/20/2020         USCA Case Number 20−5252 for 206 Notice of Appeal to DC Circuit Court,
                   filed by KEITH NELSON. (zrdj) (Entered: 08/20/2020)
08/20/2020   208   REPLY to opposition to motion re 173 MOTION to Vacate Preliminary
                   Injunctions Barring Executions of Plaintiffs James Roane, Richard Tipton,
                   Cory Johnson, Orlando Hall, Bruce Webster, Anthony Battle, and Jeffrey Paul
                   This Document Relates to Roane, et al. v. Barr, et al., No. 05−2337 filed by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, ALAN R. DOERHOFF, KERRY J. FORESTAL, CHADRICK
                   EVAN FULKS, NEWTON E. KENDIG, II, JEFFREY E. KRUEGER, PAUL
                   LAIRD, HARLEY G. LAPPIN, MICHELE LEONHART, CHARLES L.
                   LOCKETT, JOSEPH MCCLAIN, CHARLES E. SAMUELS, JR, KAREN
                   TANDY(Administrator, Drug Enforcement Administration (05cv2337)),
                   KAREN TANDY(07−cv−02145−TSC), UNITED STATES DEPARTMENT
                   OF JUSTICE, T. J. WATSON, THOMAS WEBSTER. (Attachments: # 1
                   Exhibit)(Humphreys, Bradley) (Entered: 08/20/2020)
08/20/2020   209   ORDER denying 101 Plaintiff Nelson's (20−cv−557) Motion to Strike. Signed
                   by Judge Tanya S. Chutkan on 8/20/20. (DJS) (Entered: 08/20/2020)
08/22/2020   210   ORDER denying leave to file motions by non−parties Bille J. Allen and
                   Dustin J. Higgs. The Clerk of the Court shall mail a copy of this order and the
                   attachment to the movants at the addresses listed in the order. Signed by Judge
                   Tanya S. Chutkan on 9/22/20. (Attachment: # 1 Motions from non−parties)
                   (DJS) (Entered: 08/22/2020)
08/25/2020   211   MOTION for Leave to File a Surreply in Opposition to Defendants' Motion to
                   Vacate Preliminary Injunctions by JEFFREY PAUL (Attachments: # 1
                   Exhibit Surreply in Opposition to Defendants' Motion to Vacate Preliminary
                   Injunctions)(Nolan, Shawn) (Entered: 08/25/2020)
08/25/2020   212   Memorandum in opposition to re 211 MOTION for Leave to File a Surreply in
                   Opposition to Defendants' Motion to Vacate Preliminary Injunctions filed by
                   WILLIAM P. BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F.
                   CARAWAY, UTTAM DHILLON, NICOLE ENGLISH, KERRY J.
                   FORESTAL, CHADRICK EVAN FULKS, NEWTON E. KENDIG, II,
                   JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G. LAPPIN, MICHELE
                   LEONHART, CHARLES L. LOCKETT, JOSEPH MCCLAIN, CHARLES E.
                   SAMUELS, JR, UNITED STATES DEPARTMENT OF JUSTICE, T. J.
                   WATSON, THOMAS WEBSTER. (Burch, Alan) (Entered: 08/25/2020)
08/25/2020         MINUTE ORDER: Granting 188 Motion for Leave to Appear Pro Hac Vice.
                   Alexander C. Drylewski is hereby admitted pro hac vice to appear in this
                   matter on behalf Plaintif CORY JOHNSON. Counsel should register for
                   e−filing via PACER and file a notice of appearance pursuant to LCvR
                   83.6(a). Click for instructions. Signed by Judge Tanya S. Chutkan on
                   8/25/2020. (DJS) (Entered: 08/25/2020)


                                                                                                     72
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 73 of 90



08/27/2020   213   MEMORANDUM AND OPINION regarding 169 170 Defendant's Motion
                   and 180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment
                   on FDCA Causes of Action. Signed by Judge Tanya S. Chutkan on
                   08/27/2020. (kcfb) (Entered: 08/27/2020)
08/27/2020   214   ORDER granting−in−part 169 170 Defendant's Motion and granting−in−part
                   180 Plaintiff Keith Nelson's Emergency Motion for Summary Judgment on
                   FDCA Causes of Action. The court hereby enters PARTIAL FINAL
                   JUDGMENT for the Defendants and PARTIAL FINAL JUDGMENT for
                   Keith Nelson. Signed by Judge Tanya S. Chutkan on 08/27/2020. (kcfb)
                   (Entered: 08/27/2020)
08/27/2020   215   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 213 Memorandum &
                   Opinion, 214 Order on Motion for Summary Judgment, by UNITED STATES
                   DEPARTMENT OF JUSTICE. Fee Status: No Fee Paid. Parties have been
                   notified. (Humphreys, Bradley) (Entered: 08/27/2020)
08/27/2020   216   MOTION to Stay re 213 Memorandum & Opinion, 214 Order on Motion for
                   Summary Judgment, (This Document Relates to Nelson v. Barr, et al., No.
                   20−cv−557) by UNITED STATES DEPARTMENT OF JUSTICE
                   (Humphreys, Bradley) (Entered: 08/27/2020)
08/27/2020   217   Transmission of the Notice of Appeal, Order Appealed (Memorandum
                   Opinion), and Docket Sheet to US Court of Appeals. The Court of Appeals
                   docketing fee was not paid because the appeal was filed by the government re
                   215 Notice of Appeal to DC Circuit Court. (ztd) (Entered: 08/27/2020)
08/27/2020         MINUTE ORDER: Upon consideration of Defendants' 216 Motion to Stay,
                   this court finds that Defendants are not likely to succeed on the merits of their
                   appeal and that the balance of harms does not weigh in favor of a stay.
                   Therefore, Defendants' 216 Motion to Stay is hereby DENIED. Signed by
                   Judge Tanya S. Chutkan on 08/27/2020. (kcfb) (Entered: 08/27/2020)
08/27/2020         USCA Case Number 20−5260 for 215 Notice of Appeal to DC Circuit Court
                   filed by UNITED STATES DEPARTMENT OF JUSTICE. (zrdj) (Entered:
                   08/27/2020)
08/27/2020   218   Supplemental Record on Appeal transmitted to US Court of Appeals re Order
                   on Motion to Stay, ;USCA Case Number 20−5260. (ztd) (Entered:
                   08/27/2020)
08/27/2020   219   MOTION Preservation of Evidence by NORRIS G. HOLDER, JR (Braden,
                   Scott) (Entered: 08/27/2020)
08/27/2020   220   RESPONSE re 219 MOTION Preservation of Evidence filed by WILLIAM P.
                   BARR, MARK BEZY, RADM CHRIS A. BINA, JOHN F. CARAWAY,
                   KERRY J. FORESTAL, CHADRICK EVAN FULKS, NEWTON E.
                   KENDIG, II, JEFFREY E. KRUEGER, PAUL LAIRD, HARLEY G.
                   LAPPIN, MICHELE LEONHART, CHARLES L. LOCKETT, JOSEPH
                   MCCLAIN, CHARLES E. SAMUELS, JR, UNITED STATES
                   DEPARTMENT OF JUSTICE, T. J. WATSON, THOMAS WEBSTER.
                   (Burch, Alan) (Entered: 08/27/2020)
08/27/2020   223   MANDATE of USCA as to 215 Notice of Appeal to DC Circuit Court filed by
                   UNITED STATES DEPARTMENT OF JUSTICE ; USCA Case Number


                                                                                                       73
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 74 of 90



                   20−5260. (Attachments: # 1 USCA Order)(zrdj) (Entered: 08/28/2020)
08/28/2020   221   ORDER granting 219 Emergency Motion to Preserve Evidence. See Order for
                   details. Signed by Judge Tanya S. Chutkan on 08/28/2020. (kcfb) (Entered:
                   08/28/2020)
08/28/2020   222   NOTICE of Ruling and Request to Clarify And/Or Amend Order and Issue
                   New Injunction by KEITH NELSON (Cohen, Harry) (Entered: 08/28/2020)
08/28/2020   224   RESPONSE re 222 Notice (Other) (This filing relates to Nelson v. Barr,
                   20cv557) filed by UNITED STATES DEPARTMENT OF JUSTICE. (Lin,
                   Jean) (Entered: 08/28/2020)
08/28/2020         MINUTE ORDER: A telephone status conference is hereby set for 11:45 am
                   today Friday 8/28/2020. The parties will receive an email with dial in
                   instructions. Signed by Judge Tanya S. Chutkan on 8/28/2020. (DJS) (Entered:
                   08/28/2020)
08/28/2020   225   MOTION to Clarify, MOTION Issue New Injunction by KEITH NELSON
                   (ztd); (See docket entry no. 222 to view.) (Entered: 08/28/2020)
08/28/2020         Minute Entry for proceedings held before Judge Tanya S. Chutkan: Telephone
                   Conference call held on 8/28/2020. (Court Reporter: Sara Wick) (jth)
                   (Entered: 08/28/2020)
08/28/2020   226   ORDER denying 222 request to clarify and/or amend 214 Order. Signed by
                   Judge Tanya S. Chutkan on 08/28/2020. (kcfb) (Entered: 08/28/2020)
08/28/2020   227   NOTICE of Appearance by Alex Drylewski on behalf of CORY JOHNSON
                   (Drylewski, Alex) (Entered: 08/28/2020)
08/31/2020   228   ANSWER to 94 Amended Complaint by WILLIAM P. BARR, NICOLE
                   ENGLISH, JEFFREY E. KRUEGER, T. J. WATSON.(Burch, Alan) (Entered:
                   08/31/2020)
09/01/2020   229   Unopposed MOTION to Intervene and Incorporated Memorandum of Law in
                   Support by Dustin Higgs (Attachments: # 1 Exhibit 1)(Nolan, Shawn)
                   (Entered: 09/01/2020)
09/01/2020   230   MEMORANDUM re 229 Unopposed MOTION to Intervene and
                   Incorporated Memorandum of Law in Support filed by Dustin Higgs by Dustin
                   Higgs. (Nolan, Shawn) (Entered: 09/01/2020)
09/04/2020         MINUTE ORDER: Granting 229 Dustin Higgs's Unopposed Motion to
                   Intervene, pursuant to Federal Rule of Civil Procedure 24(b). Signed by Judge
                   Tanya S. Chutkan on 09/04/2020. (lcfb) (Entered: 09/04/2020)
09/07/2020   231   NOTICE of Fifth Supplement to the Administrative Record (this filing relates
                   to ALL CASES) by UNITED STATES DEPARTMENT OF JUSTICE
                   (Kossak, Jonathan) (Entered: 09/07/2020)
09/08/2020   232   ORDER CONSOLIDATING CASES and SETTING BRIEFING
                   DEADLINES: Consolidating 20−cv−2481−TSC with IN THE MATTER OF
                   THE FEDERAL BUREAU OF PRISONS EXECUTION PROTOCOL
                   CASES, 19−mc−145 (TSC). By noon on Wednesday 9/9/20, Plaintiff shall file
                   a copy of his Emergency Motion for Preliminary Injunction (Lecroy,
                   20−cv−2481−TSC, ECF No. 9) and Motion for Hearing (Lecroy,

                                                                                                   74
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 75 of 90



                   20−cv−2481−TSC, ECF No. 10) in the master case, 19−mc−145−TSC.
                   Defendants shall file a consolidated response to both motions in the master
                   case no later than 5:00 p.m. on Friday 9/11/20. Plaintiff shall file a
                   consolidated reply in the master case no later than noon on Sunday 9/13/20.
                   By 5:00 pm on Wednesday 9/9/20, the parties shall meet and confer and file a
                   joint notice in the master case advising the court of their positions on whether
                   the motion for a preliminary injunction should be converted to a motion for
                   summary judgment. Signed by Judge Tanya S. Chutkan on 9/8/2020.
                   (Attachments: # 1 Cosolidation Order) (DJS) (Entered: 09/08/2020)
09/08/2020   233   Emergency MOTION for Preliminary Injunction with Memorandum of Law in
                   Support by WILLIAM EMMETT LECROY (Attachments: # 1 Memorandum
                   in Support, # 2 Exhibit A to Memorandum in Support)(Smith, Gregory)
                   (Entered: 09/08/2020)
09/08/2020   234   MOTION for Hearing re 233 Emergency MOTION for Preliminary Injunction
                   with Memorandum of Law in Support on an Expedited Basis by WILLIAM
                   EMMETT LECROY (Smith, Gregory) (Entered: 09/08/2020)
09/09/2020         Set/Reset Deadlines: Joint notice due by 9/9/2020. Motion due by 9/9/2020.
                   Response due by 9/11/2020 Reply due by 9/9/2020. (tb) (Entered: 09/09/2020)
09/09/2020   235   NOTICE (Joint Notice on Whether Motion for Preliminary Injunction Should
                   be Converted to Motion for Summary Judgment) by WILLIAM EMMETT
                   LECROY re 232 Order,,, (Smith, Gregory) (Entered: 09/09/2020)
09/09/2020   236   MOTION for Partial Summary Judgment on APA Claim Concerning
                   Defendants' Violations of the Food, Drug and Cosmetic Act, MOTION for
                   Permanent Injunction on APA Claim Concerning Defendants' Violations of the
                   Food, Drug and Cosmetic Act by JEFFREY PAUL (Attachments: # 1 Text of
                   Proposed Order)(Nolan, Shawn) (Entered: 09/09/2020)
09/09/2020   237   SUPPLEMENTAL MEMORANDUM Supplemental Statement of Irreparable
                   Harm by NORRIS G. HOLDER, JR (Braden, Scott) Modified text on
                   9/11/2020 (ztd). (Entered: 09/09/2020)
09/10/2020   238   MOTION to Alter Judgment as to (205 in 1:19−mc−00145−TSC) Order on
                   Motion for Entry of Final Judgment, by RICHARD TIPTON Associated
                   Cases: 1:19−mc−00145−TSC et al.(King, Gerald) (Entered: 09/10/2020)
09/10/2020         MINUTE ORDER: Counsel are hereby reminded to familiarize themselves
                   with court's Consolidation order 1 , which provides that "Any pleading or
                   paper filed relating to any of the Federal Bureau of Prisons' Execution
                   Protocol Cases must be filed ONLY in the Master Case File," which means
                   you MUST CHECK "NO" WHEN ASKED "Do you want to spread this
                   docket entry?". Signed by Judge Tanya S. Chutkan on 9/10/2020. (DJS)
                   (Entered: 09/10/2020)
09/10/2020   239   NOTICE of Appearance by Scott A.C. Meisler on behalf of WILLIAM P.
                   BARR, RADM CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON,
                   WILLIAM E. WILSON (Meisler, Scott) (Entered: 09/10/2020)
09/11/2020         SCHEDULING MINUTE ORDER: The government shall file its response to
                   236 Plaintiffs' partial motion for summary judgment no later than Monday,
                   September 14, 2020 at 8 a.m. Signed by Judge Tanya S. Chutkan on


                                                                                                      75
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 76 of 90



                   09/11/2020. (lcfb) (Entered: 09/11/2020)
09/11/2020   240   NOTICE OF WITHDRAWAL OF APPEARANCE as to KEITH NELSON,
                   KEITH NELSON. Attorney Brian J O'Sullivan; Michael Robles; James K.
                   Stronski; Kathryn Louise Clune and Harry P. Cohen terminated. (Attachments:
                   # 1 Certificate of Service)Associated Cases: 1:19−mc−00145−TSC,
                   1:20−cv−00557−TSC(Clune, Kathryn) (Entered: 09/11/2020)
09/11/2020   241   NOTICE by UNITED STATES DEPARTMENT OF JUSTICE re 173
                   MOTION to Vacate Preliminary Injunctions Barring Executions of Plaintiffs
                   James Roane, Richard Tipton, Cory Johnson, Orlando Hall, Bruce Webster,
                   Anthony Battle, and Jeffrey Paul (Burch, Alan) (Entered: 09/11/2020)
09/11/2020   242   RESPONSE re 234 MOTION for Hearing re 233 Emergency MOTION for
                   Preliminary Injunction with Memorandum of Law in Support on an Expedited
                   Basis, 233 Emergency MOTION for Preliminary Injunction with
                   Memorandum of Law in Support filed by WILLIAM P. BARR, RADM
                   CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON, WILLIAM E.
                   WILSON. (Attachments: # 1 Exhibit Declaration of Rick Winter, # 2 Exhibit
                   LeCroy Administrative Remedy Request)(Meisler, Scott) (Entered:
                   09/11/2020)
09/11/2020   243   NOTICE OF SUPPLEMENTAL AUTHORITY by WILLIAM P. BARR,
                   RADM CHRIS A. BINA, JEFFREY E. KRUEGER, T. J. WATSON,
                   WILLIAM E. WILSON (Attachments: # 1 Exhibit Vialva Opinion)(Meisler,
                   Scott) (Entered: 09/11/2020)
09/13/2020   244   REPLY to opposition to motion re 234 MOTION for Hearing re 233
                   Emergency MOTION for Preliminary Injunction with Memorandum of Law in
                   Support on an Expedited Basis, 233 Emergency MOTION for Preliminary
                   Injunction with Memorandum of Law in Support filed by WILLIAM
                   EMMETT LECROY. (Smith, Gregory) (Entered: 09/13/2020)
09/13/2020   245   AMENDED COMPLAINT by William LeCroy against WILLIAM P. BARR,
                   RADM CHRIS A. BINA, JOHN DOES(I−IV, Individually and in their official
                   capacities; 07−cv−02145−TSC), JEFFREY E. KRUEGER, T. J. WATSON,
                   WILLIAM E. WILSON filed by WILLIAM EMMETT LECROY.
                   (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3)(Smith, Gregory)
                   (Entered: 09/13/2020)
09/14/2020   246   RESPONSE re 237 Partial MOTION for Summary Judgment Supplemental
                   Statement of Irreparable Harm, 236 MOTION for Partial Summary Judgment
                   on APA Claim Concerning Defendants' Violations of the Food, Drug and
                   Cosmetic Act MOTION for Permanent Injunction on APA Claim Concerning
                   Defendants' Violations of the Food, Drug and Cosmetic Act filed by UNITED
                   STATES DEPARTMENT OF JUSTICE. (Attachments: # 1 Declaration Dr.
                   Kendall Von Crowns, # 2 Declaration Dr. Joseph F. Antognini (2d Suppl.), # 3
                   Certificate of Service)(Lin, Jean) (Entered: 09/14/2020)
09/14/2020         Set/Reset Deadlines: Response due by 9/14/2020 (tb) (Entered: 09/14/2020)
09/14/2020         SCHEDULING MINUTE ORDER: Plaintiffs shall file a consolidated reply to
                   246 Defendants' opposition to 236 Plaintiffs' motion for partial summary
                   judgment by Tuesday, September 15, 2020 at 5p.m. Signed by Judge Tanya S.
                   Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)


                                                                                                  76
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 77 of 90



09/14/2020         MINUTE ORDER: The court has been inundated with filings and motions in
                   this case, many of which address the same, or very similar, issues. The court
                   understands the stakes here and is appreciative of the zealous advocacy of
                   counsel on both sides. However, the court is in a position to address all
                   remaining open motions on the docket and, mindful of the Supreme Court's
                   admonishment that the issues in this case be addressed with "appropriate
                   dispatch," it is hereby ORDERED that the parties shall not make any further
                   filings in these consolidated cases without leave of court. Signed by Judge
                   Tanya S. Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)
09/14/2020         MINUTE ORDER: In their motion for summary judgment 170 , Defendants
                   have represented that, "[a]ssuming there are conflicts between a state statute
                   and the Protocol... 'the federal protocol allows the federal government to
                   depart from its procedures as necessary to conform to state statutes and
                   regulations,' which BOP is prepared to do if such circumstances arise." ( 170
                   Defs. Mot. at 32 (quoting In re Fed. Bureau of Prisons' Execution Protocol
                   Cases, 955 F.3d 106, 112 (D.C. Cir. 2020)); see also 191 Defs. Reply at 19.).
                   Plaintiffs have identified the following state statutes, which they contend
                   conflict with the Bureau of Prisons' 2019 Execution Protocol: S.C. Code
                   Section 24−3−530(A); VA Code Ann. Section 53.1−234; Mo. Rev. Stat.
                   Section 546.720.1; Ga. Code Section 17−10−41; Ark. Code Sections
                   5−4−617(d), (f); and Tex. Code of Crim. Proc. Art. 43.14(a). The Defendants
                   have also submitted an affidavit attesting to their intention to have two doctors
                   present at the execution of Plaintiff William Emmett LeCroy in accordance
                   with Ga. Code Section 17−10−41. (See [242−1], Winter Decl. Paragraph 7.)
                   Given their representations, the Defendants are hereby ORDERED to file a
                   notice by Tuesday, September 15, 2020 at 9 a.m. indicating whether they are
                   prepared to deviate from the procedures of the 2019 Execution Protocol to
                   accommodate these statutes. If Defendants have not determined whether they
                   will comply with a given statute, they shall so indicate. Signed by Judge Tanya
                   S. Chutkan on 09/14/2020. (lcfb) (Entered: 09/14/2020)
09/14/2020         Set/Reset Deadlines: Notice by defendants due by 9/15/2020. (tb) (Entered:
                   09/14/2020)
09/15/2020   247   NOTICE in Response to Court Order by UNITED STATES DEPARTMENT
                   OF JUSTICE re Order,,,,,, (Attachments: # 1 Certificate of Service)(Lin, Jean)
                   (Entered: 09/15/2020)
09/15/2020   248   REPLY to opposition to motion re 236 MOTION for Partial Summary
                   Judgment on APA Claim Concerning Defendants' Violations of the Food,
                   Drug and Cosmetic Act MOTION for Permanent Injunction on APA Claim
                   Concerning Defendants' Violations of the Food, Drug and Cosmetic Act filed
                   by JEFFREY PAUL. (Nolan, Shawn) (Entered: 09/15/2020)
09/15/2020   249   SUPPLEMENTAL REPLY to opposition to motion re 236 MOTION for
                   Partial Summary Judgment on APA Claim Concerning Defendants' Violations
                   of the Food, Drug and Cosmetic Act MOTION for Permanent Injunction on
                   APA Claim Concerning Defendants' Violations of the Food, Drug and
                   Cosmetic Act filed by NORRIS G. HOLDER, JR. (Attachments: # 1 Exhibit
                   Declaration of Gail Van Norman, MD, # 2 Exhibit Declaration of Jennifer
                   Moreno)(Braden, Scott) Modified event title on 9/17/2020 (znmw). (Entered:
                   09/15/2020)


                                                                                                       77
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 78 of 90



09/15/2020   250   NOTICE Requesting Leave to File Motion for Preliminary Injunction Against
                   Execution Until FDCA Claim is Decided by WILLIAM EMMETT LECROY
                   re Order,, (Attachments: # 1 Exhibit Motion for Preliminary Injunction Until
                   Decision on FDCA Claim, # 2 Memorandum in Support, # 3 Text of Proposed
                   Order)(Smith, Gregory) (Entered: 09/15/2020)
09/16/2020   251   MOTION for Leave to File Opposition to Emergency Motion for Preliminary
                   Injunction by WILLIAM P. BARR, RADM CHRIS A. BINA, JEFFREY E.
                   KRUEGER, T. J. WATSON, WILLIAM E. WILSON (Attachments: # 1
                   Memorandum in Support Opposition to Emergency Motion for Preliminary
                   Injunction)(Meisler, Scott) (Entered: 09/16/2020)
09/16/2020         MINUTE ORDER: Plaintiff William Emmett LeCroy's 250 request for leave
                   to file a motion for preliminary injunction is hereby DENIED. Defendants' 251
                   motion for leave to file an opposition to 250 Plaintiff LeCroy's request for
                   leave is also DENIED. The court is preparing an opinion and order that will
                   address the claims therein. Signed by Judge Tanya S. Chutkan on 09/16/2020.
                   (lcfb) (Entered: 09/16/2020)
09/16/2020   252   MOTION for Leave to File Surreply in Opposition to Plaintiffs' Motoin for
                   Partial Summary Judgment Concerning the FDCA Claim (Count XI) (This
                   document relates to all cases) by UNITED STATES DEPARTMENT OF
                   JUSTICE (Attachments: # 1 Proposed Surreply, # 2 Declaration of Dr. Peter
                   W. Swaan, # 3 Text of Proposed Order, # 4 Certificate of Service)(Lin, Jean)
                   (Entered: 09/16/2020)
09/16/2020   253   NOTICE of Appearance by Johnny Hillary Walker, III on behalf of All
                   Defendants (Walker, Johnny) (Entered: 09/16/2020)
09/16/2020   254   MANDATE of USCA as to 206 Notice of Appeal to DC Circuit Court, filed
                   by KEITH NELSON ; USCA Case Number 20−5252. (Attachments: # 1
                   USCA Order)(zrdj) (Entered: 09/16/2020)
09/17/2020   255   MOTION for Leave to File Opposition to Defendants' Motion for Leave to
                   File a Surreply (ECF No. 252) by JEFFREY PAUL (Attachments: # 1
                   Proposed opposition to motion for leave to file a surreply)(Nolan, Shawn)
                   (Entered: 09/17/2020)
09/17/2020         MINUTE ORDER: A telephone conference is hereby set for 5:00 pm today
                   Thursday 9/17/2020. Judge Chutkan's courtroom deputy has emailed the
                   dial−in instructions to all attorneys of record. Signed by Judge Tanya S.
                   Chutkan on 9/17/2020. (DJS) (Entered: 09/17/2020)
09/17/2020         Set/Reset Hearings: Telephone Conference set for 9/17/2020 at 05:00 PM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 09/17/2020)
09/17/2020   256   ERRATA to Exhibit B ECF Doc. 249 by NORRIS G. HOLDER, JR.
                   (Attachments: # 1 Exhibit Corrected Declaration of Jennifer Moreno)(Braden,
                   Scott) (Entered: 09/17/2020)
09/17/2020         Minute Entry: Telephone Conference held on 9/17/2020 before Judge Tanya
                   S. Chutkan: The parties discussed the dynamics of a potential evidentiary
                   hearing before the Court. (Court Reporter Bryan Wayne) (tb) (Entered:
                   09/18/2020)
09/18/2020

                                                                                                   78
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 79 of 90



                   MINUTE ORDER: An telephonic evidentiary hearing his hereby set for 1:00
                   pm today Friday 9/16/2020. Signed by Judge Tanya S. Chutkan on 9/18/2020.
                   (DJS) Modified on 9/18/2020 (DJS). (Entered: 09/18/2020)
09/18/2020         AMENDED MINUTE ORDER: An telephonic evidentiary hearing his hereby
                   set for 1:00 pm today Friday 9/18/2020. Signed by Judge Tanya S. Chutkan on
                   9/18/2020. (DJS) (Entered: 09/18/2020)
09/18/2020   257   MOTION for Leave to File Supplemental Declaration from Dr. Michaela
                   Almgren by JEFFREY PAUL (Attachments: # 1 Declaration Declaration −
                   Michaela Almgren − 9−18−2020)(Nolan, Shawn) (Entered: 09/18/2020)
09/18/2020         Set/Reset Hearings: Telephone Conference set for 9/18/2020 at 01:00 PM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (tb) (Entered: 09/18/2020)
09/18/2020   258   Memorandum in opposition to re 257 MOTION for Leave to File
                   Supplemental Declaration from Dr. Michaela Almgren filed by IN THE
                   MATTER OF THE FEDERAL BUREAU OF PRISONS' EXECUTION
                   PROTOCOL CASES. (Burch, Alan) (Entered: 09/18/2020)
09/18/2020         MINUTE ORDER: The evidentiary hearing is hereby set for Saturday
                   9/19/2020 at 1:30 pm. Signed by Judge Tanya S. Chutkan on 09/18/2020.
                   (DJS) (Entered: 09/18/2020)
09/18/2020         Minute Entry: Evidentiary Hearing held on 9/18/2020 before Judge Tanya S.
                   Chutkan: Gov't witnesses: Joseph F. Antognini and Kendall Von Crowns.
                   Evidentiary Hearing continued to 09/19/2020 at 1:30 before Judge Tanya S.
                   Chutkan by telephone. (Court Reporter Bryan Wayne) (tb) (Entered:
                   09/19/2020)
09/19/2020         MINUTE ORDER: Defendants' 252 motion to file a surreply in opposition to
                   Plaintiffs' 236 motion for partial summary judgment is hereby GRANTED.
                   Likewise, Plaintiffs' 257 motion for leave to file a supplemental declaration
                   from Dr. Michaela Almgren is hereby GRANTED. The court notes the
                   objections raised to both motions. Absent express direction of the court or a
                   bona fide emergency, no further documents are to be filed on the docket until
                   the court has had the opportunity to rule on the pending motions for summary
                   judgment. Signed by Judge Tanya S. Chutkan on 09/19/2020. (lcfb) (Entered:
                   09/19/2020)
09/19/2020   259   ERRATA relating only to Complaint of Dustin Honken − ECF No. 38 by
                   DUSTIN LEE HONKEN 38 Intervenor Complaint, filed by DUSTIN LEE
                   HONKEN. (Attachments: # 1 Exhibit O − Almgren CV)(Nolan, Shawn)
                   (Entered: 09/19/2020)
09/19/2020         Set/Reset Hearings: Evidentiary Hearing set for 9/19/2020 at 01:30 PM in
                   Telephonic/VTC before Judge Tanya S. Chutkan. (tb) Modified on 9/19/2020
                   (tb). (Entered: 09/19/2020)
09/19/2020   260   RESPONSE re 238 MOTION to Alter Judgment as to (205 in
                   1:19−mc−00145−TSC) Order on Motion for Entry of Final Judgment, (This
                   filing relates to all cases, filed by Defendants) filed by IN THE MATTER OF
                   THE FEDERAL BUREAU OF PRISONS' EXECUTION PROTOCOL
                   CASES, U.S. Dep't of Justice. (Attachments: # 1 Certificate of Service)(Lin,
                   Jean) (Entered: 09/19/2020)


                                                                                                   79
   Case 1:19-mc-00145-TSC Document 268 Filed 09/20/20 Page 80 of 90



09/20/2020   261   MEMORANDUM AND OPINION re 169 170 Defendants' motion to
                   dismiss/motion for summary judgment; 236 Plaintiffs' motion for partial
                   summary judgment. Signed by Judge Tanya S. Chutkan on 09/20/2020. (lcfb)
                   (Entered: 09/20/2020)
09/20/2020   262   ORDER: Consistent with 261 Memorandum Opinion, granting 236 Motion for
                   Partial Summary Judgment; denying 236 request for Permanent Injunction;
                   granting 169 Motion to Dismiss; granting in part and denying in part 170
                   Motion for Summary Judgment. Signed by Judge Tanya S. Chutkan on
                   09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   263   MEMORANDUM AND OPINION re 233 Plaintiff WILLIAM EMMETT
                   LECROY's motion for preliminary injunction; 234 Plaintiff WILLIAM
                   EMMETT LECROY's motion for hearing. Signed by Judge Tanya S. Chutkan
                   on 09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   264   ORDER: Consistent with 263 Memorandum Opinion, denying 233 Motion for
                   Preliminary Injunction; denying 234 Motion for Hearing. Signed by Judge
                   Tanya S. Chutkan on 09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020   265   MEMORANDUM AND OPINION re 173 Defendants' motion to vacate
                   preliminary injunctions. Signed by Judge Tanya S. Chutkan on 09/20/2020.
                   (lcfb) (Entered: 09/20/2020)
09/20/2020   266   ORDER: Consistent with 265 Memorandum Opinion, granting 173 Motion to
                   Vacate Preliminary Injunctions. Signed by Judge Tanya S. Chutkan on
                   09/20/2020. (lcfb) (Entered: 09/20/2020)
09/20/2020         MINUTE ORDER: Granting Plaintiffs' 255 Motion for Leave to File
                   Opposition to Defendants' Motion 252 for Leave to File a Surreply. Signed by
                   Judge Tanya S. Chutkan on 9/28/2020. (DJS) (Entered: 09/20/2020)
09/20/2020   267   NOTICE OF APPEAL TO DC CIRCUIT COURT as to 264 Order on Motion
                   for Preliminary Injunction, Order on Motion for Hearing by WILLIAM
                   EMMETT LECROY. Filing fee $ 505, receipt number ADCDC−7613863. Fee
                   Status: Fee Paid. Parties have been notified. (Smith, Gregory) (Entered:
                   09/20/2020)




                                                                                                  80
   Case
    Case1:19-mc-00145-TSC
         1:19-mc-00145-TSC Document
                            Document268
                                     267 Filed
                                          Filed09/20/20
                                                09/20/20 Page
                                                          Page81
                                                               1 of 2
                                                                    90




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )     Case No. 1:19-mc-0145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
LeCroy v. Barr et al., 1:20-cv-2481    )
____________________________________)

                                NOTICE OF APPEAL

     NOW COMES Plaintiff William LeCroy, by and through undersigned counsel, and

notices this appeal from the District Court’s Order (ECF 264) denying his emergency

motion for a preliminary injunction and emergency motion for an expedited hearing thereon.

       Dated: September 20, 2020             Respectfully submitted,

                                             ___/s/ Gregory S. Smith______________
                                             Gregory S. Smith (DC Bar #472802)
                                             Law Offices of Gregory S. Smith
                                             913 East Capitol Street, S.E.
                                             Washington, D.C. 20003
                                             Telephone: (202) 460-3381
                                             Email: gregsmithlaw@verizon.net

                                             ___/s/ John R. Martin ______________
                                             John R. Martin (pro hac vice granted)
                                             Martin Brothers P.C.
                                             1099 St. Louis Place
                                             Atlanta, GA 30306
                                             Telephone: (404) 433-7446
                                             Email: jack@martinbroslaw.com
                                             Attorneys for Plaintiff William LeCroy




                                            1


                                                                                             81
   Case
    Case1:19-mc-00145-TSC
         1:19-mc-00145-TSC Document
                            Document268
                                     267 Filed
                                          Filed09/20/20
                                                09/20/20 Page
                                                          Page82
                                                               2 of 2
                                                                    90




                             CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document is being served upon all

counsel of record through this Court’s Electronic Case Filing (ECF) system.

       This 20th day of September 2020.

                                            _/s/ Gregory S. Smith_________
                                            Gregory S. Smith
                                            gregsmithlaw@verizon.net




                                            2


                                                                                         82
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         264 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page83
                                                                   1 of 1
                                                                        90




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                            )
In the Matter of the                        )
Federal Bureau of Prisons’ Execution        )
Protocol Cases,                             )
                                            )
LEAD CASE: Roane, et al. v. Barr            )       Case No. 19-mc-145 (TSC)
                                            )
THIS DOCUMENT RELATES TO:                   )
                                            )
LeCroy v. Barr, 20-cv-2481                  )
                                            )

                                         ORDER

       For the reasons set forth in the accompanying memorandum opinion (ECF No. 263),

Plaintiff William Emmett LeCroy’s emergency motion for a preliminary injunction (ECF

No. 233) and emergency motion for an expedited hearing (ECF No. 234) are hereby DENIED.

Date: September 20, 2020


                                          Tanya S. Chutkan
                                          TANYA S. CHUTKAN
                                          United States District Judge




                                                1


                                                                                          83
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page84
                                                                   1 of 7
                                                                        90




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
In the Matter of the                           )
Federal Bureau of Prisons’ Execution           )
Protocol Cases,                                )
                                               )
LEAD CASE: Roane, et al. v. Barr               )       Case No. 19-mc-145 (TSC)
                                               )
THIS DOCUMENT RELATES TO:                      )
                                               )
LeCroy v. Barr, 20-cv-2481                     )
                                               )

                                MEMORANDUM OPINION

       Plaintiff William Emmett LeCroy filed a complaint in this court on September 4, 2020

challenging the legality of the 2019 Bureau of Prisons’ Execution Protocol (2019 Protocol or the

Protocol). (See generally Compl., LeCroy v. Barr, No. 20-cv-2481 (D.D.C. Sept. 4, 2020), ECF

No. 1.) His arguments are virtually identical to the remaining claims pressed by the other

Plaintiffs in this consolidated matter, namely that the Protocol violates the Administrative

Procedure Act (APA) because it runs afoul of the Federal Death Penalty Act (FDPA). 1 LeCroy

also alleges a violation of the Take Care Clause of the U.S. Constitution. LeCroy’s execution is

scheduled for September 22, 2020. Four days after filing his complaint, LeCroy filed an

emergency motion for a preliminary injunction (ECF No. 233, LeCroy Mot. for Prelim. Inj.) and

an emergency motion for an expedited hearing, (see ECF No. 234.) For the reasons set forth

below, LeCroy’s motions will be DENIED.




1
 The facts and procedural history of this case have been detailed in prior opinions and will not
be reiterated here.

                                                   1


                                                                                                   84
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page85
                                                                   2 of 7
                                                                        90




        A preliminary injunction is an “extraordinary remedy” requiring courts to assess four

factors: (1) the likelihood of the plaintiff’s success on the merits, (2) the threat of irreparable

harm to the plaintiff absent an injunction, (3) the balance of equities, and (4) the public interest.

Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20, 24 (2008) (citations omitted); John Doe

Co. v. Consumer Fin. Prot. Bureau, 849 F.3d 1129, 1131 (D.C. Cir. 2017). The D.C. Circuit has

traditionally evaluated claims for injunctive relief on a sliding scale, such that “a strong showing

on one factor could make up for a weaker showing on another.” Sherley v. Sebelius, 644 F.3d

388, 392 (D.C. Cir. 2011). It has been suggested, however, that a movant’s showing regarding

success on the merits “is an independent, free-standing requirement for a preliminary

injunction.” Id. at 393 (quoting Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1296

(D.C. Cir. 2009) (Kavanaugh, J., concurring)).

        Defendants argue that LeCroy’s delay in filing his case is sufficient grounds to deny his

motion for injunctive relief. This argument is not without merit. LeCroy has provided no

legitimate reason why he did not seek to consolidate his case with the other Plaintiffs’ at any

point since the government announced its 2019 Protocol in July 2019. The court is mindful of

the Supreme Court’s admonishment that last minute injunctions—of this very sort—“should be

the exception, not the norm.” Barr v. Lee, No. 20A8, 2020 WL 3964985, at *3 (U.S. July 14,

2020). The court has spent considerable time and effort responding to a motion for preliminary

injunction that could have been consolidated with any of the numerous motions for injunctions

filed in this case. Nevertheless, the court was unwilling to reject LeCroy’s motion given that it

had not yet ruled on Defendants’ motion to dismiss and for summary judgment. (See ECF Nos.

169, 170.)




                                                   2


                                                                                                        85
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page86
                                                                   3 of 7
                                                                        90




       LeCroy contends that the 2019 Protocol: (1) is contrary to law under the APA because it

violates § 3596(a) of the FDPA, and (2) violates the Take Care Clause of the U.S. Constitution.

(ECF No. 233-1, LeCroy Mem. at 1.) These claims are unavailing.

       The court has already set forth its analysis of FDPA § 3596(a) in its September 20, 2020

Memorandum Opinion. (See generally ECF No. 261, Sept. 20 Mem. Op.) That provision

requires that in carrying out an execution, “the Attorney General shall release the person

sentenced to death to the custody of a United States marshal, who shall supervise implementation

of the sentence in the manner prescribed by the law of the State in which the sentence is

imposed.” 18 U.S.C. § 3596(a).

       The D.C. Circuit held that the FDPA requires the government to carry out executions

consistent with the level of detail provided by state laws and regulations. See In re Fed. Bureau

of Execution Protocol Cases, 955 F.3d 106, 133 (D.C. Cir. 2020) (Rao, J., concurring). LeCroy

identifies several Georgia statutes that he claims mandate different procedures than those set

forth in the 2019 Protocol, but the court finds no such discrepancy.

       LeCroy points out that while Georgia law requires the presence of two physicians during

the execution “to determine when death supervenes,” the 2019 Protocol has no such requirement.

(LeCroy Mem. at 9 (citing Ga. Code Ann. § 17-10-41).) While it is true that the 2019 Protocol

does not require two physicians to be present during an execution, Defendants stated in a filing

that they have arranged for two physicians to attend LeCroy’s execution to comply with

Georgia’s statutory requirements. (See ECF No. 242-1, Winter Decl. ¶ 7). LeCroy argues that

Defendants’ representations ring hollow because they have not guaranteed the doctors’

attendance and therefore fail to account for the possibility that one of the doctors “gets sick,

changes his mind, or fails to show up for any reason.” (ECF No. 244, LeCroy Reply at 9.) But



                                                  3


                                                                                                    86
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page87
                                                                   4 of 7
                                                                        90




speculation that the government may not comply with a statute is not an adequate ground for

injunctive relief. Indeed, a key factor in arguing injunctive relief is a showing of irreparable

harm, which requires a movant to demonstrate that harm is “certain and great, actual and not

theoretical, and so imminent that there is a clear and present need for equitable relief to prevent

irreparable harm,” and “beyond remediation.” League of Women Voters of U.S. v. Newby, 838

F.3d 1, 7–8 (D.C. Cir. 2016) (citing Chaplaincy of Full Gospel Churches v. England, 454 F.3d

290, 297 (D.C. Cir. 2006)) (internal quotation marks and brackets omitted). The speculative

injury LeCroy identifies here falls short of this standard. The court has no basis on which to

believe that Defendants will not comply with Georgia’s two-physician requirement.

       LeCroy also argues that the 2019 Protocol conflicts with § 17-10-40 of the Georgia code,

which gives “a judge of the superior court of the county where the case was tried” the power to

“pass an order designating a new time period for the execution of the original sentence “[w]here

the time period for the execution of any convicted person in a capital case has passed by reason

of a supersedeas incident to appellate review, a stay of execution by the State Board of Pardons

and Paroles, or for any other reason.” Ga. Code Ann. § 17-10-40(a). That provision also

requires that “[t]he new time period for the execution shall be seven days in duration . . . [and]

shall commence not less than ten nor more than 20 days from the date of the order.” Ga. Code

Ann. § 17-10-40(b).

       Georgia Code § 17-10-40 sets forth the power afforded to Georgia superior court judges

in capital cases carried out by the state of Georgia, not the federal government. LeCroy’s

sentence was entered by a judge of the United States District Court, not a Georgia superior court

judge. LeCroy has supplied no authority—and the court has found none—in which a federal

court applied § 17-10-40 to a federal death-row inmate sentenced in Georgia. Moreover, it is not



                                                 4


                                                                                                      87
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page88
                                                                   5 of 7
                                                                        90




clear how a violation of this statute constitutes irreparable harm, since LeCroy has known his

execution date since July 31. Furthermore, as LeCroy himself notes, a violation of “§ 17-10-40

in no way bars the Government from setting a new execution date.” (LeCroy Reply at 15.)

Thus, he has failed to demonstrate irreparable harm.

       LeCroy also contends that the 2019 Protocol does not meet the requirements of Georgia

Rule 480-11-.01(6) and § 26-4-86 of the Georgia code, which require that a compounder of

drugs obtain a prescription to make and provide a drug. (LeCroy Mem. at 11.) Again, LeCroy

has failed to demonstrate a likelihood of success on the merits. Georgia Code § 17-10-38(a)

provides that all persons who have “imposed upon them a sentence of death shall suffer such

punishment by lethal injection,” defined as “the continuous intravenous injection of a substance

or substances sufficient to cause death into the body of the person sentenced to death until such

person is dead.” That provision also states that “[n]otwithstanding any other provision of law,

prescription, preparation, compounding, dispensing, or administration of a lethal injection

authorized by a sentence of death by a court of competent jurisdiction shall not constitute the

practice of medicine . . . which is subject by law to regulation, licensure, or certification.” Ga.

Code Ann. § 17-10-38(c). Thus, the rules LeCroy cites, which address compounding

requirements for “medical treatments,” are inapplicable. See Ga. Comp. R. &

Regs. 480-11-.01(26) (defining a “practitioner” as someone “licensed under the laws of this state

to use, mix, prepare, dispense, prescribe, and administer drugs in connection with medical

treatment to the extent provided by the laws of this state”); id. at 480-11-.01 (defining

“compounding” as “the preparation, mixing, assembling, packaging, or labeling of a drug or de

vice as the result of a practitioner’s prescription drug order or initiative” (emphasis supplied)).




                                                  5


                                                                                                      88
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page89
                                                                   6 of 7
                                                                        90




       LeCroy posits that § 17-10-38(c) was intended “to prevent lawsuits against the medical

professionals.” (LeCroy Reply at 16.) He further asserts that “[t]he statute does not say that the

prescription requirement is not applicable in this context.” (Id.at 17.) This argument is

unpersuasive. LeCroy faults Defendants for failing to point to any on-point legal authority, yet

he fails to do the same. The only case he cites in support of his position is one in which the state

agreed to provide information that an execution drug was manufactured by a compounding

pharmacy. (Id. at 16 (citing Owens v. Hill, 295 Ga. 302, 310 (2014).) Incidentally, that case did

not opine on whether the state was required to do so.

       And for the reasons set forth in the court’s September 20, 2020 Memorandum Opinion,

even assuming Defendants are required to comply with Georgia’s prescription requirement,

LeCroy has not shown that he is sure to face “certain” and “imminent” harm from Defendants’

use of a compounded drug for which they have not secured a prescription

       Finally, LeCroy’s Take Care Clause claim, (LeCroy Mem. at 11–12), fails for the same

reasons as the other Plaintiffs’ Take Care Clause claims, (see Sept. 20 Mem. Op. at 21 n.9).

Indeed, LeCroy seems to have abandoned it because he does not discuss it in his reply. (See

generally LeCroy Reply.)

       The court finds that the balance of the equities here tilts in favor of Defendants. LeCroy

has failed to demonstrate success on any of his claims and thus it would be inequitable to prevent

Defendants from carrying out LeCroy’s lawful sentence when he does not have a likelihood of

securing the relief sought in this suit. The same can said for the public’s “powerful and

legitimate interest in punishing the guilty.” Calderon v. Thompson, 523 U.S. 538, 556 (1998).




                                                 6


                                                                                                       89
       Case
        Case1:19-mc-00145-TSC
             1:19-mc-00145-TSC Document
                                Document268
                                         263 Filed
                                              Filed09/20/20
                                                    09/20/20 Page
                                                              Page90
                                                                   7 of 7
                                                                        90




       LeCroy has failed to show that he is entitled to the extraordinary remedy he seeks.

Thus, his motion for a preliminary injunction, and the accompanying motion for a hearing, must

be denied.

Date: September 20, 2020


                                            Tanya S. Chutkan
                                            TANYA S. CHUTKAN
                                            United States District Judge




                                               7


                                                                                                 90
